



Exhibit 10.2


Execution Version








--------------------------------------------------------------------------------





TRUST AGREEMENT


BY AND AMONG


WILTON REASSURANCE COMPANY,


BANKERS LIFE AND CASUALTY COMPANY


AND


CITIBANK, N.A.


Dated as of: September 27, 2018



--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page




 
 
Section 1.
Establishment of Trust Account; Initial Deposit
2
Section 2.
Withdrawal of Trust Assets
8
Section 3.
Redemption, Investment and Substitution of Trust Assets
14
Section 4.
The Income Account
19
Section 5.
Taxes; Right to Vote Trust Assets
19
Section 6.
Additional Rights and Duties of the Trustee
20
Section 7.
The Trustee’s Compensation, Expenses and Indemnification
24
Section 8.
Resignation of the Trustee
25
Section 9.
FMV Triggering Event and Reserve Credit Event
25
Section 10.
Termination of the Trust Account
28
Section 11.
Definitions
29
Section 12.
Governing Law
35
Section 13.
Jury Waiver
35
Section 14.
Notices
36
Section 15.
Successors and Assigns; No Third-Party Beneficiaries
37
Section 16.
Entire Agreement
38
Section 17.
Interpretation
38
Section 18.
Waivers and Amendments
38
Section 19.
Severability
39
Section 20.
Execution in Counterparts
39
 
 
 
 
 
 
 
EXHIBITS
 
 
 
 
Exhibit A-1
Initial Transferred Assets
 
Exhibit A-2
Loan Assignment Documents
 
Exhibit B
Designated Administrative Account
 
Exhibit C-1
Form of Beneficiary Withdrawal Notice
 
Exhibit C-2
Form of Grantor Withdrawal Notice
 
Exhibit C-3
Form of Document Release Letter
 
Exhibit C-4
Form of FMV Grantor Withdrawal Notice
 
Exhibit D-1
Form of FMV Triggering Event Certification
 
Exhibit D-2
Form of Notice of Cure of FMV Triggering Event
 
Exhibit D-3
Form of Reserve Credit Event Certification
 
Exhibit D-4
Form of Notice of Cure of Reserve Credit Event
 
Exhibit E-1
Form of Designated Administrative Account Transfer Notice
 
Exhibit E-2
Form of RCE Designated Administrative Account Transfer Notice
 
Exhibit E-3
Form of Grantor Servicing Notice
 
Exhibit F
Investment Guidelines
 
Exhibit G-1
Eligible Derivative Checklist
 
Exhibit G-2
Equity Investment Checklist
 
Exhibit G-3
Mortgage Loan Checklist
 
Exhibit G-4
Private Placement Checklist
 



1

--------------------------------------------------------------------------------






TRUST AGREEMENT
THIS TRUST AGREEMENT, dated as of September 27, 2018 (this “Agreement”), is by
and among Wilton Reassurance Company, an insurance company domiciled in the
State of Minnesota (the “Grantor”), Bankers Life and Casualty Company, an
insurance company domiciled in the State of Illinois (the “Beneficiary”), and
Citibank, N.A., as trustee (such bank, in its capacity as trustee, being
referred to as the “Trustee”). The Grantor, the Beneficiary and the Trustee
shall each be deemed a “Party”.
RECITALS
WHEREAS, pursuant to a Coinsurance Agreement by and between the Beneficiary and
the Grantor dated as of the date hereof, (the “Coinsurance Agreement”), the
Beneficiary is ceding to the Grantor, and the Grantor is reinsuring, the
Reinsured Risks (as defined in the Coinsurance Agreement) pursuant to the terms
and conditions of the Coinsurance Agreement;
WHEREAS, pursuant to the Coinsurance Agreement, the Grantor desires to establish
with the Trustee a trust account, in the name of the Grantor (the “Trust
Account”);
WHEREAS, pursuant to the Coinsurance Agreement, on the date hereof the Grantor
or the Beneficiary on behalf of the Grantor shall transfer, or cause to be
transferred, to the Trustee, for deposit in the Trust Account, Trust Assets (as
hereinafter defined) to be made subject to this Agreement in order to secure
payment of amounts at any time and from time to time owing by the Grantor to the
Beneficiary under the Coinsurance Agreement;
WHEREAS, pursuant to the Coinsurance Agreement, from time to time the Grantor
shall transfer, or cause to be transferred, to the Trustee, for deposit in the
Trust Account, Trust Assets to be made subject to this Agreement in order to
secure payments of amounts at any time and from time to time owing by the
Grantor to the Beneficiary under the Coinsurance Agreement;
WHEREAS, the Trustee has agreed to act as Trustee hereunder and, in accordance
with the terms hereof, to hold Trust Assets in trust in the Trust Account on the
terms herein set forth; and
WHEREAS, this Agreement is made for the benefit of the Beneficiary and for the
purpose of setting forth the duties and powers of the Trustee with respect to
the Trust Account;
NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:


1

--------------------------------------------------------------------------------







Section 1.
Establishment of Trust Account; Initial Deposit.



(a)Concurrently with the execution and delivery of this Agreement, the Trustee
shall establish a Trust Account in the Grantor’s name, and shall administer the
Trust Account as Trustee for the sole benefit, security and protection of the
Beneficiary in accordance with the terms of this Agreement. Trust Assets
credited to the Trust Account shall be subject to withdrawal by the Beneficiary
and the Grantor as set forth herein. The Trustee and its lawfully appointed
successors are authorized and shall have power to receive Eligible Assets (as
hereinafter defined) as the Grantor (or the Beneficiary on behalf of the
Grantor) transfers to or vests in the Trustee or places under the Trustee’s
possession and control, and to hold, invest, reinvest, manage and dispose of the
same for the uses and purposes and in the manner and according to the provisions
hereinafter set forth. All such Eligible Assets at all times shall be maintained
in the Trust Account, separate and distinct from all other assets of the
Trustee, and shall be continuously maintained by the Trustee.


(b)On the date hereof, the Grantor (or the Beneficiary on behalf of the Grantor)
is transferring (or causing to be transferred) to the Trustee, for deposit to
the Trust Account, the Eligible Assets listed on Exhibit A-1 hereto, and, after
the date hereof, the Grantor may transfer to the Trustee, for deposit to the
Trust Account, additional Eligible Assets as it may from time to time be
required to deposit by this Agreement or the Coinsurance Agreement (all such
Eligible Assets in the Trust Account and proceeds thereof are collectively
“Trust Assets”). The Grantor, prior to depositing Eligible Assets (other than
Equity Investments or Eligible Derivatives) with the Trustee, shall execute or
cause to be executed assignments, endorsements in blank or other documents
necessary to transfer legal title to the Trustee of all shares, obligations or
any other assets requiring assignment, in order that the Beneficiary or the
Trustee, upon the direction of the Beneficiary, may whenever necessary negotiate
any such Eligible Assets without the consent or signature from the Grantor or
any other Person.


(c)The Grantor, prior to depositing Equity Investments with the Trustee, shall
execute or cause to be executed assignments, endorsements in blank, or other
documents necessary to transfer legal title to the Trustee (or, in the event
that the issuer of such Equity Investment, the Trustee or a Governmental
Authority having jurisdiction over the Grantor objects to having such Equity
Investment registered in the name of the Trustee or its nominee following
commercially reasonable efforts by the Grantor to arrange for such registration,
to the Beneficiary upon any withdrawal of such Equity Investment by the
Beneficiary from the Trust Account) of all certificates, shares, obligations or
any other assets requiring assignment (it being understood that the Grantor
shall not be responsible for such documentation (or any information in such
documentation) required to be provided by the Beneficiary, and the Grantor shall
be excused herein to the limited extent any such information or documentation is
not timely provided by the Beneficiary) in order that the Trustee, upon the
direction of the Beneficiary, may whenever necessary transfer and assign to the
Beneficiary any such Equity Investment without the consent or signature from the
Grantor or any other Person. In the event that any Equity Investment is not at
the time of deposit with the Trustee a certificated security under Article 8 of
the Uniform Commercial Code of the State of New York (“UCC”) or any other State
(as defined in the UCC) and later becomes certificated, the Grantor shall
promptly deposit with the Trustee all certificates issued by the issuer of the
Equity Investments that represent such Equity Investments.


2

--------------------------------------------------------------------------------







(d)The Grantor, prior to depositing with the Trustee (i) any Equity Investment
that is not to be registered in the name of the Trustee or its nominee or (ii)
any Eligible Derivative, shall enter into, and provide to the Trustee, an
assignment agreement with the issuer of such Equity Investment or counterparty
of such Eligible Derivative directing such issuer or counterparty to transfer to
the Trust Account any and all amounts otherwise payable to the Grantor under,
and subject to all terms and conditions of, such Equity Investment or Eligible
Derivative and evidencing the acknowledgement and consent of such issuer or
counterparty to such direction. Neither (i) the Trustee nor (ii), other than as
arising upon and following any withdrawal of such Equity Investment or Eligible
Derivative by the Beneficiary from the Trust Account, the Beneficiary, shall
assume any obligations or liability under any Equity Investments or Eligible
Derivative. The form of such assignment agreement shall be subject to the prior
written consent of the Beneficiary, such consent not to be unreasonably
withheld, conditioned or delayed.


(e)The Grantor hereby represents, warrants and covenants (i) that any assets
(other than Equity Investments or Eligible Derivatives) transferred by the
Grantor to the Trustee for deposit to the Trust Account will be in such form
that the Beneficiary whenever necessary may, and the Trustee upon direction by
the Beneficiary may, negotiate any such assets without consent or signature from
the Grantor or any Person in accordance with the terms of this Agreement; (ii)
that any Equity Investments or Eligible Derivatives transferred by the Grantor
to the Trustee for deposit to the Trust Account will be in such form (it being
understood that the Grantor shall not be responsible for such documentation (or
any information in such documentation) required to be provided by the
Beneficiary, and the Grantor shall be excused herein to the limited extent any
such information or documentation is not timely provided by the Beneficiary)
that the Trustee, upon direction by the Beneficiary, may transfer and assign to
the Beneficiary any such assets without consent or signature from the Grantor or
any Person in accordance with the terms of this Agreement; and (iii) that all
assets transferred by the Grantor to the Trustee for deposit to the Trust
Account will consist only of Eligible Assets at the time of such transfer. The
Trustee shall have no responsibility whatsoever to determine at any time whether
any Trust Assets are or continue to be Eligible Assets.


(f)The Grantor does hereby pledge, assign, convey and transfer to the
Beneficiary and does hereby grant to the Beneficiary a first priority continuing
security interest in, lien on and right of set-off against, all of the Grantor’s
right, title and interest (legal, equitable or otherwise) in and to and power to
transfer, all Equity Investments that are deposited with the Trustee but not
registered in the name of the Trustee or its nominee, including all investment
property, general intangibles, accounts and certificates, constituting, relating
to or arising from the Equity Investments, whether derived from the applicable
certificate of formation (or similar document), operating agreement (or similar
document), statute or otherwise, including all economic rights, membership
status, management rights constituting, relating to or arising therefrom, and
all proceeds of the foregoing (the “Collateral”), in each case, wherever
located, whether now owned or hereafter acquired or arising and whether governed
by Article 9 of the UCC or other law, to secure the Grantor’s obligations to the
Beneficiary under the Coinsurance Agreement. The Grantor will reimburse the
Beneficiary for the amount of reasonable third party costs and expenses incurred
thereby in connection with the filing or maintenance of required financing
statements and similar actions as may be necessary or appropriate to establish
or maintain the subject perfected security interests. It is hereby agreed that
all such Collateral shall


3

--------------------------------------------------------------------------------





be deemed to be held by the Trustee for the Beneficiary’s benefit in accordance
with the terms of this Agreement.


(g)The Grantor shall execute and deliver and the Beneficiary is authorized to
execute and deliver any and all financing statements reasonably requested by the
Beneficiary to the extent that it may appear appropriate to the Beneficiary to
file such financing statements in order to perfect the Beneficiary’s title and
security interest under Article 9 of the Uniform Commercial Code in all
applicable states to any and all Collateral, and the Grantor shall do such
further acts and things as the Beneficiary may reasonably request in order that
the security interest granted hereunder may be maintained as a first priority
continuing perfected security interest.


(h)The Trustee hereby confirms and agrees that:


(i)the Trustee shall not change the name or account number of the Trust Account
without the prior written consent of the Grantor and the Beneficiary; and


(ii)all securities or other property that take the form of an instrument or
certificated security underlying any Trust Assets credited to the Trust Account
shall be registered in the name of the Trustee or its nominee, endorsed to the
Trustee or in blank (either on the related instrument, on the certificated
security or on a stock power), with any powers and resolutions to the Trustee as
necessary for the Trustee to freely negotiate such securities.


(i)The Grantor hereby represents, warrants and covenants to the Beneficiary


(i)    that the Grantor will own its interest in the assets deposited by it into
the Trust Account (other than any assets deposited by the Beneficiary on behalf
of the Grantor, as to which the Grantor makes no representations or warranties)
free and clear of any security interest in, or lien or adverse claim on, such
assets, other than the beneficial interests in favor of the Beneficiary created
hereunder.
(ii)    As regards each Equity Investments deposited with the Trustee:
(A)    At the time of deposit there shall be no outstanding capital calls or
other payment obligations then due and owing of the Grantor under or with
respect to such Equity Investment; and
(B)    The Grantor shall timely satisfy, at no cost to the Trustee or the
Beneficiary, all capital calls or other obligations of the Grantor or of the
Trustee arising under or with respect to such Equity Investment during the time
that such Equity Investment is held in or allocated to the Trust Account.
(j)

(i)The Grantor may retain a professional servicer to service the Mortgage Loans
and Participation Assets (each as hereinafter defined) on its


4

--------------------------------------------------------------------------------





behalf, in furtherance of the Grantor’s exclusive right, power and authority to
service, manage and administer the Mortgage Loans and Participation Assets in
the Trust Account, upon reasonable advance written notice to, but without the
approval or consent of, the Trustee or Beneficiary, provided that the retention
of such servicer shall not relieve the Grantor from any of its obligations or
liabilities hereunder, and the Grantor shall remain responsible for all
obligations or liabilities of such servicer with respect to the provision of
such service or services as if provided by the Grantor. The Grantor may remove
any servicer under any Servicing Agreement (as hereinafter defined) and appoint
a successor servicer pursuant to the terms of the applicable Servicing Agreement
or such other servicing agreements, without the consent or approval of, but only
upon written notice of such removal and appointment to the Trustee and to the
Beneficiary.


(ii)Upon any withdrawal by the Beneficiary of a Mortgage Loan from the Trust
Account in accordance with the provisions of Section 2, if so directed by the
Beneficiary and to the extent Grantor has such rights under the applicable
Servicing Agreement with respect to such Mortgage Loan, Grantor shall exercise
its termination rights under such Servicing Agreement with respect to such
Mortgage Loan as promptly as possible in accordance with the terms of such
Servicing Agreement, at the sole expense of the Grantor, and without the need
for any further action by the Trustee, and upon such termination, the
Beneficiary shall have the right to appoint a successor servicer without the
consent or approval of the Trustee or the Grantor. Upon a termination of the
applicable Servicing Agreement with respect to a Mortgage Loan as contemplated
above, the Grantor agrees to, and shall use commercially reasonable efforts to
cause the servicer to, reasonably cooperate with the Beneficiary to assist with
the transfer of servicing responsibilities to the successor servicer appointed
by the Beneficiary and to cause any such servicer to transfer to the Beneficiary
or its servicer all funds held by the servicer with respect to such Mortgage
Loan, including without limitation all collections, reserves and escrows
relating to such Mortgage Loan. In connection with any such withdrawal by the
Beneficiary, the Grantor shall transfer to the Beneficiary all funds held by the
Grantor with respect to such Mortgage Loan, including without limitation all
collections, reserves and escrows relating to such Mortgage Loan.
  
(k)In addition to the provisions of Section 1(b), with respect to Mortgage Loans
and Participation Assets:
(i)prior to the deposit by the Grantor of any Mortgage Loan or Participation
Asset into the Trust Account, the Grantor shall deliver to the Trustee a
complete and accurate set of Loan Assignment Documents; provided, that, as to
Mortgage Loans, (x) Grantor shall submit any Recordable Loan Assignment
Documents to the appropriate office for recordation or filing, as applicable,
and (y) for the initial deposit of a Mortgage Loan in the Trust Account, Grantor
shall only be required to provide copies of the Recordable Loan Assignment
Documents that have been sent for recordation or filing. The Grantor covenants
that, upon its receipt of a Trailing Document (as hereinafter defined), it shall


5

--------------------------------------------------------------------------------





promptly provide such Trailing Document to the Trustee. In the event that the
Trailing Documents with respect to any Mortgage Loan are not so provided within
sixty (60) days following such initial deposit, such Mortgage Loan shall cease
to be a “Trust Asset” in the Trust Account for the purposes of determining the
balance of the Trust Account, in each case until all Trailing Documents are
delivered to the Trustee.


(ii)Upon Trustee’s receipt of Loan Assignment Documents with respect to any
Mortgage Loan or Participation Asset, the Trustee shall verify that it has
received fully executed (and with respect to the Recordable Loan Assignment
Documents, copies indicating they have been recorded) versions of each of the
Loan Assignment Documents set forth on the Mortgage Loan Checklist or
Participation Asset Checklist, as applicable, and shall send a completed copy of
the Mortgage Loan Checklist or Participation Asset Checklist, as applicable, to
Grantor and Beneficiary within one (1) Business Day following Trustee’s receipt
of the Loan Assignment Documents. The Grantor shall be solely responsible for
delivering to the Trustee in a timely manner each and every Loan Assignment
Document required for each Mortgage Loan and Participation Asset deposited into
the Trust Account, and for completing or correcting any missing, incomplete or
inconsistent documents. Upon Trustee’s receipt of additional Loan Assignment
Documents or Trailing Documents, the Trustee shall update the applicable
Mortgage Loan Checklist or Participation Asset Checklist and shall send such
updated Mortgage Loan Checklist or Participation Asset Checklist within one (1)
Business Day following Trustee’s receipt of the additional Loan Assignment
Documents or Trailing Documents, as applicable. Except as otherwise specified in
paragraph (i) above, a Mortgage Loan or Participation Asset shall be deemed a
Trust Asset in the Trust Account only after all Loan Assignment Documents have
been received by the Trustee and the Trustee has delivered a Mortgage Loan
Checklist or Participation Asset Checklist, as applicable, to Beneficiary
confirming the same.
 
(iii)The Grantor shall take such actions as shall become necessary or
appropriate to maintain the assignability of Mortgage Loans and Participation
Assets held in the Trust Account during the term of this Agreement, including,
but not limited to, obtaining any consents necessary to transfer any Mortgage
Loans and Participation Assets. The Grantor hereby represents, warrants and
covenants with the Beneficiary and the Trustee that any consents required to
effect any sale, transfer or assignment with respect to any Mortgage Loan or
Participation Asset have been or will have been obtained prior to the deposit of
such Mortgage Loan into the Trust Account. The Beneficiary and the Trustee
acknowledge and agree that the right to sell, transfer or assign a Participation
Asset may be qualified under any applicable Participation Agreement by
requirement to sell to certain qualified purchasers or subject to a right of
first refusal or other similar restrictions.


(l)In addition to the provisions of Section 1(b) with respect to Equity
Investments, Eligible Derivatives and Private Placements:


6

--------------------------------------------------------------------------------







(i)prior to the deposit by the Grantor of any Equity Investment Eligible
Derivative or Private Placement into the Trust Account, the Grantor shall
deliver to the Trustee a complete and accurate set of Other Assignment
Documents.


(ii)Upon Trustee’s receipt of Other Assignment Documents with respect to any
Equity Investment, Eligible Derivative or Private Placement, the Trustee shall
verify that it has received fully executed versions of each of the Other
Assignment Documents set forth on the Equity Investment Checklist, Eligible
Derivative Checklist or Private Placement Checklist, as applicable, and shall
send a completed copy of the Equity Investment Checklist, Eligible Derivative
Checklist, or Private Placement Checklist as applicable, to Grantor and
Beneficiary within one (1) Business Day following Trustee’s receipt of the Other
Assignment Documents. The Grantor shall be solely responsible for delivering to
the Trustee in a timely manner each and every Other Assignment Documents
required for each Equity Investment, Eligible Derivative or Private Placement
deposited into the Trust Account by the Grantor, and for completing or
correcting any missing, incomplete or inconsistent documents. Upon Trustee’s
receipt of additional Other Assignment Documents, the Trustee shall update the
applicable Equity Investment Checklist, Eligible Derivative Checklist or Private
Placement Checklist, and shall send such updated Equity Investment Checklist,
Eligible Derivative Checklist or Private Placement Checklist within one (1)
Business Day following Trustee’s receipt of the additional Other Assignment
Documents. An Equity Investment, Eligible Derivative or Private Placement shall
be deemed a Trust Asset in the Trust Account only after all Other Assignment
Documents have been received by the Trustee and the Trustee has delivered an
Equity Investment Checklist, Eligible Derivative Checklist or Private Placement
Checklist as applicable, to Beneficiary confirming the same; provided that any
Equity Investment, Eligible Derivative or Private Placement deposited by the
Beneficiary shall be deemed a Trust Asset in the Trust Account upon deposit.


(iii)The Grantor shall be solely responsible for delivering to the Trustee in a
timely manner each and every Other Assignment Document required for each Equity
Investment, Eligible Derivative or Private Placement deposited into the Trust
Account, and for completing or correcting any missing, incomplete or
inconsistent documents.


(iv)Subject to the terms and conditions of the agreement evidencing or affecting
the Equity Investments, Eligible Derivatives or Private Placements, as
applicable, the Grantor shall take such actions as shall become necessary or
appropriate to maintain the assignability to the Beneficiary of Equity
Investments, Eligible Derivatives and Private Placements held in the Trust
Account during the term of this Agreement. The Grantor hereby represents,
warrants and covenants with the Beneficiary and the Trustee that any consents
required to effect any sale, transfer or assignment to the Beneficiary with
respect to any Equity Investment, Eligible Derivative or Private Placement have
been or will have been obtained prior to the deposit of such Equity Investment,
Eligible Derivative or Private


7

--------------------------------------------------------------------------------





Placement into the Trust Account. The Beneficiary and the Trustee acknowledge
and agree that the right to sell, transfer or assign an Equity Investment,
Eligible Derivative or Private Placement may be qualified under the agreement
evidencing or affecting the Equity Investment, Eligible Derivative or Private
Placement such as requiring the consent of the General Partner or derivative
counterparty, as applicable.


Section 2.    Withdrawal of Trust Assets.


(a)Beneficiary Withdrawal.


(i)Notwithstanding any other provision of this Agreement, the Beneficiary shall
have the unconditional right to withdraw Trust Assets valued at Fair Market
Value from the Trust Account at any time and from time to time, upon the
delivery of (x) a written notice from the Beneficiary Authorized Officers to the
Trustee (with respect to a withdrawal pursuant to Section 4.7(a) of the
Coinsurance Agreement, with a simultaneous copy to the Grantor), substantially
in the form attached hereto as Exhibit C-1 (a “Beneficiary Withdrawal Notice”)
specifying the Trust Assets to be withdrawn, and (y) all applicable Loan
Assignment Documents or Other Assignment Documents, in each case, for any of the
purposes set forth in Section 4.7(a) or Section 4.7(b) of the Coinsurance
Agreement (as applicable), and assets withdrawn from the Trust Account may be
utilized and applied by the Beneficiary (or any successor by operation of law of
the Beneficiary, including any liquidator, rehabilitator, receiver or
conservator of the Company), without diminution because of insolvency on the
part of the Beneficiary or Grantor. Each withdrawal from the Trust Account by
the Beneficiary shall constitute a representation and certification of the
Beneficiary to the Grantor that such withdrawal is being made in accordance with
the terms of the Coinsurance Agreement and this Agreement. The Beneficiary shall
not deliver a Beneficiary Withdrawal Notice except as expressly permitted by
this Section 2(a).


(ii)Other than a Beneficiary Withdrawal Notice and the applicable Loan
Assignment Documents or Other Assignment Documents, no other statement or
document need be presented by the Beneficiary in order to withdraw Trust Assets.
Upon receipt of a Beneficiary Withdrawal Notice, the Trustee shall immediately
take any and all steps necessary to transfer absolutely and unequivocally all
right, title and interest in the Trust Assets being withdrawn to or for the
account of Beneficiary or its designee as set forth in the Beneficiary
Withdrawal Notice, including executing the applicable Loan Assignment Documents
or Other Assignment Documents provided by Beneficiary. The Trustee shall be
protected and indemnified for any loss, liability or damage incurred by it in
relying upon and following any Beneficiary Withdrawal Notice for such withdrawal
that on its face conforms to the requirements of this Agreement.


8

--------------------------------------------------------------------------------







(iii)The Grantor hereby authorizes the Trustee and Beneficiary to (i) prepare
and file, on behalf of itself or either of them, any UCC-3 assignment, and (ii)
record any assignments delivered as a Loan Assignment Document in the related
real property records, in each case in connection with the withdrawal of any
Mortgage Loan pursuant to a Beneficiary Withdrawal Notice or in connection with
the sale, assignment or transfer of any Mortgage Loan. Such filings and
recordings shall be the responsibility of Beneficiary acting directly or through
one or more designated agents.


(iv)In connection with the withdrawal of any Mortgage Loan or Participation
Asset by the Beneficiary, the Beneficiary may direct the Trustee in writing to,
and the Trustee shall, in its capacity as Trustee and not in its individual
capacity, transfer the applicable Loan Assignment Documents and any other
transfer documents provided to the Trustee for execution in appropriate form,
necessary to endorse and transfer the Mortgage Loan or Participation Asset to
the Beneficiary, and the Trustee shall reasonably cooperate with Beneficiary in
providing any information or documentation necessary to effect such assignment
(to the extent such information or documentation exists and is in the possession
or control of the Trustee). The Grantor hereby grants the Beneficiary a limited
power of attorney to act on behalf of the Grantor to the extent necessary to
obtain the consents or approvals required to effect the transfer of any Mortgage
Loan or Participation Asset in connection with any withdrawal by the Beneficiary
permitted hereunder, and the Grantor shall reasonably cooperate with the
Beneficiary in providing any information or documentation necessary to effect
such sale, transfer or assignment. In the event that the Beneficiary withdraws a
Mortgage Loan or Participation Asset from the Trust Account pursuant to this
Agreement, then, unless otherwise agreed by the Grantor and the Beneficiary in
writing with notice to the Trustee, only the entire Mortgage Loan or
Participation Asset (and not a portion thereof) then in the Trust Account may be
assigned or transferred to the Beneficiary. The Grantor acknowledges and agrees
that, promptly following its receipt of notice of the withdrawal of a Mortgage
Loan from the Trust Account, the Grantor will provide written notice to the
applicable servicer of such withdrawal.


(v)In connection with the withdrawal of any Equity Investment, Eligible
Derivative or Private Placement by the Beneficiary, the Trustees shall deliver
the applicable Other Assignment Documents to the Beneficiary, duly endorsed as
necessary to transfer and assign such asset to the Beneficiary.


(vi)During the continuation of a FMV Triggering Event the provisions set forth
in this Section 2(a) shall be modified as set forth in Section 9.


(b)Grantor Withdrawal.


(i)If the aggregate Statutory Book Value of the Eligible Assets held in the
Trust Account at the end of any Accounting Period exceeds the Required Balance
at the end of such Accounting Period, the Grantor shall have the right to


9

--------------------------------------------------------------------------------





withdraw Trust Assets from the Trust Account in accordance with the provisions
of this Section 2(b) in an amount not to exceed such excess; provided that the
ratio of the aggregate Statutory Book Value of the Eligible Assets held in the
Trust Account to the Fair Market Value of such Eligible Assets will not increase
as a result of such withdrawal other than de minimis increases associated with
the removal of cash or cash equivalents. The Grantor shall have a right to
withdraw Trust Assets from the Trust Account pursuant to the preceding sentence
by delivering (x) a written notice from the Grantor Authorized Officers,
substantially in the form attached hereto as Exhibit C-2 (a “Grantor Withdrawal
Notice”), and (y) all applicable Loan Assignment Documents or Other Assignment
Documents, in each case, to the Trustee with a copy to the Beneficiary. The
Grantor Withdrawal Notice shall specify the invested Trust Assets or cash amount
to be withdrawn. Each withdrawal from the Trust Account by the Grantor shall
constitute a representation and certification of the Grantor to the Beneficiary
that such withdrawal is being made in accordance with the terms of the
Coinsurance Agreement and this Agreement. The Grantor shall not deliver a
Grantor Withdrawal Notice except as expressly permitted by this Section 2(b).


(ii)The Trustee shall, within two (2) Business Days following receipt of a
Grantor Withdrawal Notice, send to the Beneficiary a copy of such Grantor
Withdrawal Notice in the manner specified in Section 14. The occurrence of any
one of the following four (4) events subsequent to the Grantor giving a Grantor
Withdrawal Notice to the Trustee and the Beneficiary under Section 2(b)(i) shall
be a condition precedent to the withdrawal of Trust Assets by the Grantor in
accordance with such Grantor Withdrawal Notice:


(1)
Fifteen (15) days shall have elapsed from and including the date on which the
Trustee and the Beneficiary shall both have received a copy of the applicable
Grantor Withdrawal Notice, and the Trustee shall not have received any notice,
given as provided in Section 14, from the Beneficiary disputing the amount of
Trust Assets requested for withdrawal by the Grantor in such Grantor Withdrawal
Notice;



(2)
The Trustee shall have received a certificate signed by the Beneficiary and the
Grantor fixing and determining the amount of Trust Assets, if any, the Grantor
may withdraw from the Trust Account;



(3)
The Trustee shall have received a certificate from the Grantor certifying that a
non-appealable award from an arbitration panel or judgment from a court of
competent jurisdiction has been entered specifying the amount of Trust Assets
which the Grantor may withdraw from the Trust Account, with a copy of such
arbitration award or judgment attached; or



(4)
The Trustee shall have received, in the manner provided in Section



10

--------------------------------------------------------------------------------





14, written confirmation from the Beneficiary consenting to the withdrawal
requested in the Grantor Withdrawal Notice.
The satisfaction of such condition precedent shall be the sole condition to the
withdrawal of such Trust Assets by Grantor.
(iii)In the event that the Grantor makes a demand to the Trustee to withdraw a
Mortgage Loan or Participation Asset held in the Trust Account pursuant to
Section 2(b)(i) above, then only the entire Mortgage Loan or Participation Asset
(and not a portion thereof) may be withdrawn by the Grantor; provided, further,
that in connection with any withdrawal of any Mortgage Loan or Participation
Asset under this Section 2(b)(iii), the Grantor or the applicable Investment
Manager (as hereinafter defined) shall obtain any consents required to effect
such sale, transfer or assignment, and the Trustee shall reasonably cooperate
with the Grantor in providing any information or documentation necessary to
effect such withdrawal (to the extent such information or documentation exists
and is in the possession or control of the Trustee).


(iv)In the event that the Grantor makes a demand to the Trustee to withdraw an
Equity Investment, Eligible Derivative or Private Placement held in the Trust
Account pursuant to Section 2(b)(i) above, then the Grantor or the applicable
Investment Manager (as hereinafter defined) shall obtain any consents required
to effect such sale, transfer or assignment, and the Trustee shall reasonably
cooperate with the Grantor in providing any information or documentation
necessary to effect such withdrawal (to the extent such information or
documentation exists and is in the possession or control of the Trustee).


(v)Upon receipt of a Grantor Withdrawal Notice and the satisfaction of any of
the conditions precedent set forth in Section 2(b)(ii), the Trustee shall
immediately take any and all necessary steps to transfer the Trust Assets being
withdrawn to or for the account of the Grantor or its designee as set forth in
the Grantor Withdrawal Notice, including executing the Loan Assignment Documents
or Other Assignment Documents provided by Grantor. The Trustee shall be
protected and indemnified for any loss, liability or damage incurred by it in
relying upon and following any Grantor Withdrawal Notice for such withdrawal
that on its face conforms to the requirements of this Agreement.


(vi)The Grantor shall also have the right, at any time and from time to time, to
request from the Trustee, whereupon the Trustee shall deliver to the Grantor
within five Business Days following receipt of request therefor, subject only to
written notice from the Grantor to the Trustee in the form as attached hereto as
Exhibit E (a “Grantor Servicing Notice”), documentation previously delivered to
the Trustee that relates to the Mortgage Loan(s) and Participation Asset(s)
specified in such Grantor Servicing Notice, (A) as required in connection with
(I) the payoff of such Mortgage Loan or Participation Asset, (II) the sale of
such Mortgage Loan or Participation Asset by the Grantor, or (III) the


11

--------------------------------------------------------------------------------





modification, restructuring, foreclosure, deed-in-lieu or other liquidation of
the property serving as collateral for such Mortgage Loan or Participation
Asset, or (B) as otherwise reasonably requested by the Grantor. The Grantor
Servicing Notice shall also specify an instruction to the Trustee as to where
such Mortgage Loan documentation shall be delivered.


(vii)For Mortgage Loans or Underlying Assets of a Participation Asset being
repaid in full, the Trustee shall deliver all related documentation in its
possession to the Grantor for handling in accordance with the Grantor’s or the
applicable servicer’s procedures for paid-off mortgages, upon written notice
from the Grantor to the Trustee that such Mortgage Loan or Underlying Asset of a
Participation Asset has been paid off in full.


(viii)During the continuation of a FMV Triggering Event the provisions set forth
in this Section 2(b) shall be modified as set forth in Section 9.


(c)Designated Administrative Account Withdrawals. Notwithstanding anything to
the contrary herein, in addition to rights of the Grantor to withdraw Trust
Assets set forth in Sections 2(b)(i)-(v), the Grantor shall have the right once
per calendar month during the term of this Agreement to direct the Trustee to
withdraw Trust Assets consisting of cash and cash equivalents from the Trust
Account and to transfer such Trust Assets to the Designated Administrative
Account in an amount up to the applicable Monthly Funding Limit upon written
notice to the Trustee, with a simultaneous copy to the Beneficiary,
substantially in the form attached hereto as Exhibit E-1 (the “Designated
Administrative Account Transfer Notice”) specifying the amount and specific
Trust Assets to be withdrawn and certifying the satisfaction of the conditions
noted in this Section 2(c) with respect to such amounts. Each withdrawal from
the Trust Account by the Grantor pursuant to this Section 2(c) shall constitute
a representation and certification of the Grantor to the Beneficiary that such
withdrawal is being made in accordance with the terms of the Coinsurance
Agreement and this Agreement, including the terms of this Section 2(c). The
Grantor shall not deliver a Designated Administrative Account Transfer Notice
except as expressly permitted by this Section 2(c). Other than a Designated
Administrative Account Transfer Notice, no other statement or document need be
presented by the Grantor in order to transfer Trust Assets consisting of cash
and cash equivalents pursuant to this Section 2(c) to the Designated
Administrative Account.


(d)The Party withdrawing Trust Assets as permitted pursuant to Sections 2(a) or
2(b) or 2(c) shall be referred to herein as the “Withdrawing Party” and the
Beneficiary Withdrawal Notice, the Grantor Withdrawal Notice, the FMV Grantor
Withdrawal Notice, the Designated Administrative Account Transfer Notice or the
RCE Designated Administrative Account Transfer Notice, as applicable, shall be
referred to herein as a “Withdrawal Notice”.


(e)Following receipt of a Withdrawal Notice and, in the case of a Grantor
Withdrawal Notice, upon satisfaction of any of the conditions precedent set
forth in Section 2(b)(ii), the Trustee shall promptly take any and all steps
necessary to transfer, absolutely and unequivocally, all right, title and
interest to the invested Trust Assets or cash amount specified in such
Withdrawal Notice, including executing the Loan Assignment Documents or Other
Assignment Documents provided by Grantor, and shall deliver such invested Trust
Assets or


12

--------------------------------------------------------------------------------





cash amount as specified in such notice to the appropriate Party. The
Beneficiary or the Grantor (as applicable) shall acknowledge receipt of any such
Trust Assets withdrawn upon request by the Trustee.


(f)The Trustee shall be fully protected in relying conclusively upon any
Withdrawal Notice or any other written demand, instruction, direction,
acknowledgment, statement, notice, resolution, request, consent, order,
certificate, report, appraisal, opinion, electronic mail, letter, or other
communication (collectively, “Communications”) of the Beneficiary or the
Grantor, as applicable, for any such withdrawal that on its face conforms to the
requirements of this Agreement.


(g)Subject to Section 3 of this Agreement, in the absence of a Withdrawal
Notice, the Trustee shall allow no substitutions or withdrawals of any Trust
Asset from the Trust Account. The Parties agree that the Trustee shall have no
responsibility whatsoever to determine that any Trust Assets withdrawn from the
Trust Account pursuant to this Section 2(g) will be used and applied in the
manner contemplated therein.
 
(h)The Trustee may neither take, nor consent to the taking of, any action which
would or could result in the placement of any lien on any Trust Assets. In
addition, the Trustee shall have no authority to assign, transfer, pledge, or
set off any of the Trust Assets except as expressly permitted herein. Neither
the Grantor, nor the Trustee, nor their respective successors and assigns, shall
alienate, sell, transfer, assign, encumber or otherwise impair any of the Trust
Assets except as stated under this Agreement.


(i)In addition to the provisions of Section 1(f), the Grantor may retain (and
pay the service fees of) one or more investment managers (which may be (or
include) the Beneficiary or an Affiliate of the Beneficiary) (each, an
“Investment Manager”) to manage and make investment decisions with regard to any
of the Trust Assets; provided that, unless an Investment Manager is the
Beneficiary or an Affiliate of the Beneficiary, the Grantor shall remain
responsible for all its obligations or liabilities under this Agreement despite
delegation of any such obligations or liabilities to such Investment Manager and
the Grantor shall be liable with respect to the services to be provided by such
Investment Manager as if provided by the Grantor. The Grantor shall select each
Investment Manager with a commercially reasonable degree of prudence and with
due regard for any views with respect thereto as may be provided by the
Beneficiary from time to time, and, in connection therewith, the Grantor will
assess the nature and extent of the assets considered for management by such
Investment Manager relative to its history and extent of comparable portfolio
management engagements. The appointment of each Investment Manager shall be
approved in advance by the Investment Committee of the Board of Directors of
Wilton Re Ltd. Upon request, the Grantor shall make available to the Beneficiary
copies of any materials prepared by or provided to the Grantor in connection
with its diligence evaluation of each Investment Manager and its appointment
subject to commercially customary protections for confidential materials related
thereto. The Grantor shall provide to the Beneficiary at least ten (10) Business
Days prior written notice of its intention to appoint any Investment Manager. In
the event that the Trust Assets become at any time materially out of compliance
with the requirements of the Investment Guidelines as a result of the acts or
omissions of one or more Investment Managers retained by or on behalf of the
Grantor with respect thereto, and such conditions are not rectified such that
the Trust Assets are not brought


13

--------------------------------------------------------------------------------





into compliance therewith by the Grantor within thirty (30) days after receipt
of written notice from the Beneficiary of such non-compliance, then, after
consultation with the Beneficiary with respect thereto and giving due regard to
the views of the Beneficiary with respect thereto, (i) if such non-compliance is
due to acts or omissions by or of one or more Investment Managers retained by
the Grantor with respect to the Trust Assets, the Grantor shall use commercially
reasonable efforts to replace as promptly as practicable such Investment
Manager(s) with one or more replacement Investment Managers on a basis
consistent with this Section 2(i) or (ii) the Grantor shall take such other
actions as are necessary or appropriate in the Grantor’s reasonable view to
ensure the non-recurrence of such instances of non-compliance and shall document
implementation of any such corrective actions to the Beneficiary’s reasonable
satisfaction. For the sake of clarity, conditions causing Trust Assets to become
noncompliant with the Investment Guidelines arising as a result of market
conditions or dislocations, rather than acts or omissions of the Investment
Manager, will not give rise to the replacement requirements outlined in this
Section 2(i).


Section 3.
Redemption, Investment and Substitution of Trust Assets.



(a)The Trustee shall surrender for payment all maturing Trust Assets and all
Trust Assets called for redemption, deposit the principal amount of the proceeds
of any such payment to the Trust Account and provide notice of such payment to
the Beneficiary and the Grantor.


(b)From time to time, at the written order and direction of the Grantor or its
designated Investment Manager, and without consent of, or prior notice to, the
Beneficiary (but subject to Section 3(c) below), the Trustee shall invest and
reinvest the Trust Assets in the Trust Account in Eligible Assets. The Trustee
shall have no responsibility whatsoever to determine that such designated
investments constitute Eligible Assets, and may rely on the direction of the
Grantor or its designated Investment Manager.
  
(c)From time to time, the Grantor or its designated Investment Manager may
direct the Trustee to substitute Trust Assets in the Trust Account, provided
that, at the time of such substitution and after giving effect to such
substitution, (i) the withdrawn Trust Assets are replaced with Eligible Assets
with a Statutory Book Value at least equal to the Statutory Book Value of the
substituted Trust Asset immediately prior to such substitution, provided that
the ratio of the aggregate Statutory Book Value of the Eligible Assets held in
the Trust Account to the aggregate Fair Market Value of such assets will not
increase as a result of such substitution other than de minimis increases
associated with the substitution for cash or cash equivalents, and (ii) the
Statutory Book Value of the Eligible Assets in the Trust Account are at least
equal to the Required Balance at the end of the immediately preceding Accounting
Period. The Trustee shall have no responsibility whatsoever to determine the
value of such substituted Trust Assets or that such substituted Trust Assets
constitute Eligible Assets. During the continuation of a FMV Triggering Event,
the provisions set forth in this Section 3(c) shall be modified as set forth in
Section 9.


(d)All investments and substitutions of Trust Assets referred to in paragraphs
(b) and (c) of this Section shall be in compliance with the definition of
“Eligible Assets” in Section 11. Any instruction or order concerning such
investments or substitutions of Trust


14

--------------------------------------------------------------------------------





Assets shall be referred to herein as an “Investment Order.” The Trustee shall
execute Investment Orders and settle securities transactions by itself or may
utilize agents or brokers, including Affiliates, and shall not be responsible
for any act or omission, or for the solvency, of any such agent or broker. The
Grantor shall reimburse the Trustee such fees and charges of such agent.


(e)When the Trustee is directed to deliver Trust Assets against payment,
delivery will be made in accordance with generally-accepted market practice.


(f)Any loss incurred from any investment pursuant to the terms of this Section 3
shall be borne exclusively by the Trust Account. The Trustee shall not be liable
for any loss due to changes in market rates or penalties for early redemption.


(g)The applicable servicer, on behalf of the Grantor, shall be responsible for
collecting net payments of principal and interest due from borrowers under the
Mortgage Loans and the Participation Assets, in each case after retention by the
related servicer of required fees, escrows and reserves for such Mortgage Loans
and Participation Assets pursuant to the terms of the applicable loan documents,
Servicing Agreements, and Participation Agreements. Any such amounts actually
collected shall be paid by such servicer, on behalf of the Grantor, to the
Trustee for deposit to the Trust Account as promptly as reasonably practicable.
If such amounts actually collected are improperly paid to the Grantor, the
Grantor shall pay such amounts to the Trustee for deposit to the Trust Account
as promptly as reasonably practicable, and in any case no later than five (5)
Business Days following the Grantor’s obtaining knowledge of such improper
payment thereof. Notwithstanding anything to the contrary herein, Trustee shall
reverse and transfer to the Grantor or the applicable servicer payment of any
amounts due under a Participation Agreement or Servicing Agreement upon written
notice to the Trustee.


(h)The applicable servicer, on behalf of the Grantor, as administrator of the
Mortgage Loans or the Underlying Asset (as hereinafter defined) of a
Participation Asset, shall deliver to Trustee, for deposit into the Trust
Account (i) the principal payments received in conjunction with the scheduled
maturity of a Mortgage Loan or the Underlying Asset of a Participation Asset or
the pre-payment of a Mortgage Loan or the Underlying Asset of a Participation
Asset, (ii) the net proceeds from the sale of a Mortgage Loan or the Underlying
Asset of a Participation Asset, (iii) the net proceeds received from the
liquidation of the property serving as collateral for a Mortgage Loan or the
Underlying Asset of a Participation Asset, and (iv) all net payments received
with respect to a Mortgage Loan or Participation Asset not described in clauses
(i) through (iii) above or in subsection (h) above.


(i)With respect to the Mortgage Loans and Participation Assets, in the
substitution notice to the Trustee, the Grantor or the applicable Investment
Manager shall (1) deliver applicable Loan Assignment Documents for any Mortgage
Loan being replaced, and (2) obtain any consents required to effect such
substitution, and the Trustee shall reasonably cooperate with the Grantor or the
Investment Manager in providing any information or documentation necessary to
effect such substitution (to the extent such information or documentation exists
and is in the possession or control of the Trustee). The Grantor may from time
to time designate a third party in the substitution notice to whom the
applicable Loan Assignment Documents, including the original promissory note,
shall be delivered.


15

--------------------------------------------------------------------------------







(j)With respect to the Equity Investments, Eligible Derivatives and Private
Placements, in the substitution notice to the Trustee, the Grantor or the
applicable Investment Manager shall (1) deliver applicable Other Assignment
Documents for the Equity Investment, Eligible Derivative or Private Placement
being replaced, and (2) obtain any consents required to effect such
substitution, and the Trustee shall reasonably cooperate with the Grantor or the
Investment Manager in providing any information or documentation necessary to
effect such substitution (to the extent such information or documentation exists
and is in the possession or control of the Trustee). The Grantor may from time
to time designate a third party in the substitution notice to whom the
applicable Other Assignment Documents, including the original promissory note,
shall be delivered.


(k)

(i)Except with respect to any Mortgage Loan and Participation Assets withdrawn
by the Beneficiary in accordance with the terms hereof, the Grantor shall have
the sole and exclusive right, power and authority to service, administer,
manage, liquidate, deal with, issue or withhold any consents or waivers, amend,
modify, extend, or make any other decisions in respect of any Mortgage Loans and
Participation Assets in any manner that it shall choose, subject only to any
limitations set forth in this Agreement, any applicable Participation Agreement,
any applicable Servicing Agreement or in any other related agreement affecting
the Mortgage Loans and Participation Assets, as applicable. Except with respect
to any Mortgage Loan and Participation Assets withdrawn by the Beneficiary in
accordance with the terms hereof, the Grantor shall have the sole and exclusive
right, power and authority to make decisions and take other actions in respect
of any Mortgage Loans, Participation Assets and any related Underlying Assets
under any servicing agreement, loan document and any other related agreement
affecting the Mortgage Loans, Participation Assets or the related Underlying
Assets, subject only to any limitations set forth in this Agreement, any
applicable Participation Agreement, any applicable Servicing Agreement or in any
other related agreement affecting the Mortgage Loans and Participation Assets,
as applicable; provided, however, that the sale, transfer or assignment of any
such Mortgage Loan or Participation Asset shall only be effectuated by
substitution, exchange or withdrawal pursuant to the terms of this Agreement.
With respect to any Mortgage Loan or Participation Asset withdrawn by the
Beneficiary in accordance with the terms hereof, during any period from the date
of such withdrawal to the date of assignment of the applicable Servicing
Agreement to the Beneficiary, as regards to such Mortgage Loan or Participation
Asset, the Grantor shall exercise the foregoing authority as directed by the
Beneficiary. The Grantor shall have the exclusive power and authority, acting
alone or through servicers, to do any and all things in connection with such
servicing (with respect to Mortgage Loans only), administration, management and
liquidation of the Mortgage Loans and Participation Assets which it may deem
necessary or desirable to maximize recoveries with respect thereto, subject to
the limitations contained in this Agreement, any applicable Participation
Agreement, any applicable Servicing Agreement, or in any other related agreement
affecting the Mortgage Loans and Participation Assets, as applicable. Without
limiting the generality of the


16

--------------------------------------------------------------------------------





foregoing, Grantor shall continue, and is hereby authorized and empowered
hereunder, to prepare and file any and all financing statements, continuation
statements and other documents or instruments necessary to maintain the lien on
any Underlying Assets.


(ii)The Trustee (not in its individual capacity but solely as Trustee
hereunder), upon receipt of a written request from the Grantor, shall execute
and deliver, within five (5) Business Days following receipt of request
therefor, any powers of attorney and other documents provided to it which the
Grantor determines, in the exercise of its reasonable judgment, are necessary in
order to enable any servicer to carry out its duties under any applicable
Servicing Agreement or any other servicing agreement, or to enable the Grantor
to take appropriate action in respect of the ownership, assignment, transfer and
liquidation of the Mortgage Loans and Participation Assets and any related
Underlying Assets, as applicable; provided that the Grantor shall not deliver
any such request to the Trustee that would be inconsistent with the terms of
this Agreement. The Trustee and the Beneficiary acknowledge that the Grantor may
(in its reasonable discretion), from time to time, execute and deliver a limited
power of attorney in order to enable a servicer to carry out its duties under
any applicable Servicing Agreement relating to any Mortgage Loan, any
Participation Asset or any related Underlying Assets. The authority of the
Grantor or any servicer shall include the power to (i) enforce, modify, amend,
renew or extend the Mortgage Loans, Participation Assets or the Underlying
Assets, (ii) grant or withhold any consents or waivers under or in respect of
the Mortgage Loans, Participation Assets or the Underlying Assets, (iii) file
and collect insurance claims, (iv) release any Underlying Asset or any other
collateral or any party from any liability on or with respect to any of the
Mortgage Loans or Participation Assets, (v) compromise or settle any claims of
any kind or character with respect to any of the Mortgage Loans or Participation
Assets, subject to any limitations provided herein, (vi) initiate, complete or
otherwise take any action with respect to a foreclosure or deed in lieu of
foreclosure, on any of the Underlying Assets, (vii) repair, replace, renovate,
restore and improve the Underlying Assets, (viii) negotiate and contract to sell
and sell any Mortgage Loan (including through receipt of a discounted payoff on
such Mortgage Loan) or Participation Asset, (ix) commence, continue, negotiate,
or settle litigation relating to a Mortgage Loan, Participation Asset or the
Underlying Assets, (x) make any servicing or other advances, (xi) act as a
mortgagee in possession or receiver or in any other capacity with respect to the
Underlying Assets, (xii) exercise any and all rights in respect of the Mortgage
Loans, Participation Assets and the Underlying Assets, or (xiii) take any action
with respect to any security document securing a Mortgage Loan or Participation
Asset, effectuate foreclosure or other conversion of the ownership of any
Underlying Asset, including the employment of attorneys, the institution of
legal proceedings, the acceptance of compromise proposals, the filing of claims
for mortgage insurance, the collection of liquidation proceeds, seeking a
receiver, appointing a new property manager and any other matter pertaining to a
Mortgage Loan, a Participation Asset or an Underlying Asset. The Grantor may
exercise all of the powers set forth herein in its own name. Upon


17

--------------------------------------------------------------------------------





written request of the Grantor, the Trustee shall execute and deliver any
documents provided to it and reasonably requested by the Grantor in furtherance
of or incidental to any of the foregoing actions.


(iii)With the exception of the Loan Assignment Documents to be delivered to the
Trustee in accordance with the terms of this Agreement, the servicer shall
retain and be charged with maintaining possession of documentation and files
relating to the Mortgage Loans and the Participation Assets (the “Servicing
File”). Upon the deposit of any Mortgage Loan or Participation Asset to the
Trust Account, the Grantor shall deliver to the Trustee a letter in the form
attached hereto as Exhibit C-3, executed in blank by an authorized signatory and
addressed to the applicable servicer, instructing such servicer to release the
Servicing File to the Trustee or to the Beneficiary in accordance with the terms
hereof, whenever requested by the Trustee (the “Document Release Letter”). The
delivery of the Document Release Letter by the Grantor to the Trustee shall
constitute a representation and certification by the Grantor to the Trustee and
the Beneficiary that such Document Release Letter is sufficient under the terms
of the applicable Servicing Agreement to require the servicer to release the
Servicing File to the Trustee without the further consent of the Grantor or any
other person. The Servicing Agreements shall not be amended, modified or
supplemented in any way that adversely impacts the ability of the Trustee to
obtain the Servicing File without the prior written consent of the Beneficiary.
The Trustee acknowledges that the Beneficiary may instruct the Trustee to
withdraw any documents in the Servicing File in accordance with a Beneficiary
Withdrawal Notice.
 
(iv)Each of the Trustee and the Beneficiary hereby acknowledges that the rights
and obligations of the Grantor under any Servicing Agreement have not been
transferred to or accepted or assumed by the Trustee and are otherwise expressly
reserved by and to the Grantor to act on its own behalf and in any manner that
it so chooses, without any consent or approval rights on the part of the Trustee
or the Beneficiary hereunder, subject to the terms of this Agreement and any
related agreement.


(v)In the event that the rights and obligations of the Grantor and the
Beneficiary under this Agreement with respect to the Mortgage Loans,
Participation Assets and any related Underlying Asset conflict with the rights
and obligations of the Grantor with respect to the Mortgage Loans, Participation
Assets and any related Underlying Asset under any applicable Participation
Agreement, any applicable Servicing Agreement, or in any other related agreement
affecting the Mortgage Loans and Participation Assets, as applicable, then the
rights and obligations under this Agreement shall control as between the Grantor
and the Beneficiary. The Grantor agrees that it will not enter into any
Servicing Agreement with a controlled (or under common control) affiliate of
Grantor, without the prior written consent of the Beneficiary, which shall not
be unreasonably withheld, conditioned, or delayed.


18

--------------------------------------------------------------------------------







Section 4.
The Income Account.

All payments of interest, dividends and other income in respect of Trust Assets
(the “Income”) shall be posted and credited by the Trustee in the separate
income column of the custody ledger (the “Income Account”) within the Trust
Account established and maintained by the Grantor at any office of the Trustee
in the United States. Any Income automatically posted and credited on the
payment date to the Income Account which is not subsequently received by the
Trustee shall be reimbursed by the Grantor to the Trustee and the Trustee may
debit the Income Account for this purpose. The Grantor may withdraw amounts from
the Income Account upon notice to the Trustee. The Grantor may direct the
Trustee to transfer amounts in the Income Account to the Trust Account.
Section 5.
Taxes; Right to Vote Trust Assets.



(a)The Grantor shall pay, prior to delinquency, all taxes, assessments and other
charges levied upon the Trust Assets or the Trust Account and shall discharge
all liens against the Trust Assets and the Trust Account; provided, however,
that unless and until foreclosure, levy, sale or similar proceedings shall have
been commenced, the Grantor need not pay any such tax, assessment or other
charge so long as the validity thereof is contested in good faith and by
appropriate proceedings and so long as security sufficient to pay such tax,
assessment or other charge (and any interest and penalties which may be
applicable thereon) has been provided to the Trustee to protect the Beneficiary
and the Trustee. In the event that the Grantor shall fail to pay any such tax,
assessment or other charge (and shall not be so contesting it) or to discharge
any such lien, the Beneficiary may, at its option, but shall not be required to,
make any payments necessary to pay such tax, assessment or other charge or to
discharge such lien, and the Grantor shall, upon demand, reimburse the
Beneficiary for the full amount of such payments (together with interest from
the date paid to but not including the date reimbursed at a fluctuating rate per
annum equal to the prime rate as announced by the Trustee from time to time).
The Trustee shall not be responsible for paying any taxes, assessments or other
charges or discharging liens on the Trust Account or any of the Trust Assets
thereof.


(b)The Parties intend that the Trust Account be classified for United States
federal income tax purposes as a grantor trust (pursuant to sections 671 through
677 of the Internal Revenue Code of 1986, as amended). Each Party agrees to
treat the Trust Account as a grantor trust and the Grantor as the owner of the
Trust Assets for all United States federal, state and local tax purposes and,
thus, any and all income derived from the Trust Assets held in the Trust Account
shall constitute income or gain of the Grantor as owner of such Trust Assets.
The Trustee shall not be authorized or empowered to do anything that would cause
the Trust Account to fail to qualify as a grantor trust or the Grantor to fail
to be treated as the owner of the Trust Assets for such tax purposes. The
Trustee shall be responsible for any tax reporting, tax withholding or other tax
compliance required to be performed by the Trustee on behalf of the Trust
Account pursuant to Applicable Law. The Grantor shall be responsible for any
other tax reporting, tax withholding or other tax compliance required on behalf
of the Trust Account and shall notify the Trustee of the tax identification
number of the Trust Account.


(c)The Trustee will transmit to the Grantor or its Investment Manager upon
receipt, and will instruct any entities authorized to hold Trust Assets in
accordance with the


19

--------------------------------------------------------------------------------





terms hereof to transmit to the Grantor upon receipt, all financial reports,
stockholder communications, notices, proxies and proxy soliciting materials
received from issuers of Trust Assets, and all information relating to exchange
or tender offers received from offerors with respect to such Trust Assets. The
Grantor or its Investment Manager shall have the full unqualified right to vote
and execute consents and to exercise any and all proprietary rights not
inconsistent with this Agreement with respect to any securities or other
property forming a part of the Trust Account.


Section 6.
Additional Rights and Duties of the Trustee.



(a)The Trustee shall furnish to the Grantor and the Beneficiary a statement of
all Trust Assets in the Trust Account upon the inception of the Trust Account
and at the end of each calendar quarter thereafter (the “Quarterly Statement”).
The Quarterly Statement shall list (i) all of the Trust Assets with CUSIP number
(if applicable) and other specific identifying information with respect to any
Trust Asset that has no CUSIP number and (ii) any transfers of Trust Assets to
or from the Trust Account during such calendar quarter, including all purchases
and sales of Trust Assets during such calendar quarter. The Quarterly Statement
shall be given as soon as practicable, but in no event later than ten (10) days
after the end of each calendar quarter. In addition, the Trustee shall provide
daily reporting to the Beneficiary, the Grantor or its designated Investment
Manager of the Trust Assets in the Trust Account by granting access to the
Trustee’s automated data system affording on-line access to trust account
information. The Trustee will be deemed to have delivered the accountings of all
Trust Assets in the Trust Account if such accounting is available on one or more
of the Trustee’s automated systems affording on-line access to trust account
information.


(b)Before accepting any asset (other than an Equity Investment or Eligible
Derivative) for deposit to the Trust Account, the Trustee shall determine that
such asset is in such form that the Beneficiary whenever necessary may, or the
Trustee upon written direction by the Beneficiary may, negotiate such asset
without consent or signature from the Grantor or any other Person other than the
Trustee, in accordance with the terms of this Agreement. Before accepting any
Equity Investment or Eligible Derivative for deposit to the Trust Account, the
Trustee shall determine that such asset is in such form that the Trustee upon
written direction by the Beneficiary may transfer and assign to the Beneficiary
such asset without consent or signature from the Grantor or any other Person
other than the Trustee, in accordance with the terms of this Agreement.


(c)The Trustee shall notify the Grantor and the Beneficiary, within three (3)
Business Days, of any deposits to or withdrawals from the Trust Account.


(d)All Trust Assets shall be held in a safe place by the Trustee in its office
in the United States, except that the Trustee may hold any Trust Asset that is
in book-entry form as of the date it is credited to the Trust Account (a
“Book-Entry Asset”) through the book-entry account maintained by the Trustee
with the related depository for such Book-Entry Asset (such a depository being
referred to herein as a “Depository”). A Book-Entry Asset may be held in the
name of a nominee maintained by the Depository.


20

--------------------------------------------------------------------------------







(e)The Trustee shall accept and may open all mail directed to the Grantor or the
Beneficiary in care of the Trustee. The Trustee shall promptly forward all mail
to the addressee whether or not opened.


(f)The Trustee shall keep full and complete records of the administration of the
Trust Account. Upon the reasonable written request of the Grantor or the
Beneficiary, the Trustee shall promptly permit the Grantor or the Beneficiary,
their respective agents, employees or independent auditors to examine, audit,
excerpt, transcribe and copy, at their own expense, during the Trustee’s normal
business hours any books, documents, papers and records relating to the Trust
Account or the Trust Assets.


(g)The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Agreement, as it may from time to time be amended
in accordance with the terms hereof, and no implied duties or obligations shall
be read into this Agreement against the Trustee. The Trustee shall be liable
only for its own fraud, negligence, willful misconduct or lack of good faith.
Subject to the preceding sentence, the Trustee is not liable for any
consequential, punitive or special damages.


(h)The Trustee shall be protected and held harmless and indemnified by the other
parties hereto for any loss, liability or damage for following any statement,
notice, resolution, request, consent, order, certificate, report, appraisal,
opinion, letter or other paper or document reasonably believed by the Trustee to
be genuine (including that it conforms on its face to the requirements of this
Agreement) and to have been signed, sent or presented by Grantor and/or
Beneficiary. All notices to the Trustee (unless otherwise provided therein)
shall be deemed to be effective when received by the Trustee.


(i)No provision of this Agreement shall require the Trustee to take any action
which, in the Trustee’s reasonable judgment, would result in any violation of
this Agreement or any provision of law. The Trustee shall exercise the same due
care that is expected of a fiduciary with the responsibility for the
safeguarding of the Trust Assets in the Trust Account and for compliance with
all provisions of this Agreement, whether or not the Trust Assets are in the
Trustee’s possession.


(j)The Trustee may confer with a nationally recognized outside law firm of its
selection in relation to matters arising under this Agreement. The written
opinion of such law firm shall be full and complete authority and protection for
the Trustee with respect to any action taken, omitted or suffered by it in good
faith and in accordance with the opinion of such law firm.


(k)The Parties acknowledge that nothing in this Agreement shall require the
Trustee to risk or expend its own funds in performing its obligations under this
Agreement or obligate the Trustee to extend credit, grant financial
accommodation or otherwise advance moneys for the purpose of making any payments
or part thereof or otherwise carrying out any instructions, including, without
limitation, any Investment Order provided, however, that if the Trustee chooses
to make such advance, such advance shall be deemed an extension of credit by the
Trustee to Grantor, which extension of credit shall be payable on demand and
shall bear interest at the Trustee’s customary rate for similar extensions of
credit. Grantor will be solely


21

--------------------------------------------------------------------------------





responsible for repayment of such extension of credit and any interest thereon.
The Trustee shall not permit any overdrafts in the Trust Account.


(l)The Trustee hereby waives any right of counterclaim, banker’s lien, liens or
perfection rights as securities intermediary with respect to the Trust Assets
and the Trust Account.


(m)It is herein acknowledged that, in accepting a deposit of any Mortgage Loan
or Participation Asset into the Trust Account, the Trustee shall be under no
duty or obligation to inspect, review or examine the actual content or substance
of any related Loan Assignment Documents, any other loan document, security
document or any other related document, instrument or agreement or to determine
that they are genuine, enforceable, or appropriate for the represented purpose
or that they are other than what they purport to be on their face. In no event
shall the Trustee be responsible for the preparation of any Loan Assignment
Documents, any other loan document, security document or any other instruments,
agreements or documents relating to the Mortgage Loan or Participation Asset or
required for the deposit of the Mortgage Loan or Participation Asset into the
Trust Account or for the expenses of such preparation or any other costs related
thereto, including any filing fees therefor.


(n)It is herein acknowledged that, in accepting a deposit of any Equity
Investment, Eligible Derivative or Private Placement into the Trust Account, the
Trustee shall be under no duty or obligation to inspect, review or examine the
actual content or substance of any related Other Assignment Documents or to
determine that they are genuine, enforceable or appropriate for the represented
purpose or that they are other than what they purport to be on their face. In no
event shall the Trustee be responsible for the preparation of any Other
Assignment Documents or any other instruments, agreements or documents relating
to the Equity Investment, Eligible Derivative or Private Placement or required
for the deposit of the Equity Investment, Eligible Derivative or Private
Placement into the Trust Account or for the expenses of such preparation or any
other costs related thereto, including any filing fees therefor.
 
(o)The Trustee’s administrative obligations hereunder in respect of the Mortgage
Loans, Participation Assets shall be limited to (a) the review of the Loan
Assignment Documents as provided in Section 1(g)(ii), (b) the preparation and
delivery of Quarterly Statement as provided in Section 6(a), and (c) the
execution of instruments or other documents provided to it, and the Trustee
shall not be required to take any action with respect to any Mortgage Loan,
Participation Asset or any Underlying Asset, except at the written direction of
the Grantor or the Beneficiary, as applicable, or as otherwise permitted
pursuant to this Agreement.
 
(p)With respect to any assignment and assumption agreement relating to a
Mortgage Loan or Participation Asset, the Trustee is hereby authorized and
directed, not in its individual capacity but solely in its capacity as Trustee,
to execute and deliver such assignment and assumption agreements presented to
the Trustee for execution from time to time. To the extent that, under the
assignment and assumption agreements, the Trustee as assignee has undertaken or
assumed any obligations or made any representations, warranties or covenants
under the Mortgage Loans or Participation Assets, such obligations,
representations, warranties or covenants shall not be those of the Trustee, but
shall instead be those of the Grantor and the


22

--------------------------------------------------------------------------------





Grantor shall perform or cause to be performed all such obligations,
representations, warranties or covenants.


(q)The Trustee shall have no responsibility to the extent that there is a
failure in the withdrawal of a Mortgage Loan or Participation Asset specified in
a Beneficiary Withdrawal Notice by Beneficiary as a result of the Grantor’s or
applicable Investment Manager’s or the Beneficiary’s sale or transfer of such
Mortgage Loan or Participation Assets.


(r)The Grantor and the Beneficiary hereby acknowledge and agree that the Trustee
shall not have any obligations relating to any future funding commitments in
respect of the Trust Assets (including, for the avoidance of doubt, the Mortgage
Loans and Participation Assets).


(s)The Grantor and the Beneficiary acknowledge and agree that (i) the Trustee
shall have no liability for any action or omission of any of the parties to any
Servicing Agreement or any other agreement (related to the Mortgage Loans or
Participation Assets) taken pursuant to such agreements, including with respect
to any Mortgage Loan or Participation Asset at any time during which such
Mortgage Loan or Participation Asset is under the care, custody, possession or
control of any of the parties to any Servicing Agreement or any other agreement
(related to the Mortgage Loans or Participation Assets) or any of their
respective other depositories, subcustodians, other agents or nominees (and none
of such other entities or persons shall be considered to be the depositories,
subcustodians, agents or nominees of the Trustee), (ii) the performance by the
Trustee of any of its obligations under this Agreement may be delayed, limited
or otherwise affected by the actions or omissions of any of the parties to any
Servicing Agreement or any other agreement (related to the Mortgage Loans or
Participation Assets) or as a result of such Mortgage Loan or Participation
Asset being subject to any Servicing Agreement, and (iii) the Trustee shall have
no liability under this Agreement as a result of the Trustee’s failure to
perform any of its obligations under this Agreement as a result of the actions
or omissions of any of the parties to any Servicing Agreement or any other
agreement (related to the Mortgage Loans or Participation Assets) that cause
such failure or as a result of obligations under any Servicing Agreement or any
other agreement (related to the Mortgage Loans or Participation Assets). In no
event will the Trustee be required to perform or assume any duties of any party
under any Servicing Agreement.


(t)The Trustee shall, at the written direction of the Grantor, settle trades for
Private Placements with Trust Assets held in the Trust Account pending receipt
of the original evidence of indebtedness of such Private Placements in
accordance with the directions from the Grantor (which original evidence of
indebtedness may not be delivered for a period following the Trustee’s
withdrawal of such Trust Assets); provided that the foregoing shall not relieve
the Grantor of its obligations to comply with Section 1(b). Any investment
directed by the Grantor or its Investment Manager will constitute a
certification by the Grantor to the Trustee that the settlement procedures set
forth in the applicable investment documentation is acceptable to the Grantor
and directed hereunder, upon which direction the Grantor and the Beneficiary
agree Trustee may conclusively rely.


23

--------------------------------------------------------------------------------







Section 7.
The Trustee’s Compensation, Expenses and Indemnification.



(a)The Grantor shall pay the Trustee, as compensation for its services under
this Agreement, a fee computed at its usual and customary rates for services of
this sort, as determined in good faith by the Trustee from time to time and
communicated to and agreed to in writing by the Grantor. The Grantor shall also
pay or reimburse the Trustee for all of the Trustee’s expenses and disbursements
in connection with its duties under this Agreement (including reasonable
attorneys’ fees and expenses and reasonable accounting and consulting fees and
expenses), except any such expense or disbursement as may arise from the
Trustee’s negligence, willful misconduct or lack of good faith.


(b)The Grantor hereby indemnifies the Trustee for, and holds it harmless
against, any losses (including reasonable attorneys’ fees and expenses and
reasonable consulting and accountants’ fees and expenses) incurred or paid
(other than as a result of the Trustee’s negligence, willful misconduct or lack
of good faith), arising out of or in connection with the performance of its
duties and obligations under this Agreement, including without limitation any
loss arising out of or in connection with the status of the Trustee in
connection with the performance of its duties and any nominee as the holder of
record of any or all of the Trust Assets. The Grantor hereby acknowledges that
the foregoing indemnities shall survive the resignation of the Trustee or the
termination of this Agreement.


(c)In addition, (A) solely for occurrences relating to a Mortgage Loan or
Participation Asset prior to the date hereof or during the time such asset is
held in the Trust Account, Grantor, and (B) solely for occurrences relating to a
Mortgage Loan or Participation Asset after Beneficiary withdraws such asset from
the Trust Account, Beneficiary, shall, defend, indemnify, and hold harmless the
Trustee and its employees, officers, directors and agents from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs, or
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
arising out of, or in any way related to, (i) the presence, disposal, release,
or threatened release of any Hazardous Materials which are on, from, or
affecting soil, water, vegetation, buildings, personal property, persons,
animals, or otherwise; (ii) any personal injury (including wrongful death),
property damage (real or personal) or natural resource damage arising out of or
related to such Hazardous Materials; (iii) any third party claim brought or
threatened, settlement reached, or government order, or any legal policies or
legal requirements having the force of law imposed on the Trustee, which are
based upon or in any way related to such Hazardous Materials, including, without
limitation, attorney and consultant fees and expenses, investigation and
laboratory fees, court costs, and litigation expenses; and (iv) any violations
of Environmental Law, in the case of each of clause (i), (ii) , (iii) and (iv),
except to the extent arising from an affirmative act or omission of the Trustee
or its employees, officers, directors or specifically authorized agents that
constitutes negligence, willful misconduct or lack of good faith. Grantor and
Beneficiary hereby acknowledges that the foregoing indemnities shall survive the
resignation of the Trustee or the termination of this Agreement.


(d)No Trust Assets shall be withdrawn from the Trust Account or used in any
manner for paying compensation to, or reimbursement or indemnification of, the
Trustee.


24

--------------------------------------------------------------------------------







(e)The Trustee hereby waives any and all rights of offset, counterclaim and
recoupment against the Beneficiary and Trust Account, and waives any lien
(statutory or otherwise) that it may assert against the Trust Account.


(f)The Trustee hereby indemnifies each of the Grantor and the Beneficiary for,
and holds each of them harmless against, any losses (including reasonable
attorneys’ fees and expenses) directly arising out of the performance of the
Trustee’s obligations under this Agreement with respect to such Party to the
extent resulting from the Trustee’s fraud, negligence, willful misconduct or
lack of good faith in the performance of responsibilities specifically allocated
to the Trustee by the terms of this Agreement. The Trustee hereby acknowledges
that the foregoing indemnities shall survive the resignation of the Trustee or
the termination of this Agreement.


Section 8.
Resignation of the Trustee.



(a)The Trustee may resign at any time by giving not less than ninety (90) days’
written notice thereof to the Beneficiary and to the Grantor. The Grantor and
the Beneficiary jointly also may remove the Trustee at any time, without
assigning any reason therefor, on ninety (90) days’ prior written notice thereof
to the Trustee. Such resignation or removal shall become effective on the
acceptance of appointment by a successor Trustee and the transfer to such
successor Trustee of all Trust Assets in the Trust Account in accordance with
paragraph (b) of this Section 8.


(b)Upon receipt of the Trustee’s notice of resignation or notice to the Trustee
of removal, the Grantor and the Beneficiary shall promptly appoint a successor
trustee. Any successor trustee shall be a bank that is a member of the Federal
Reserve System and shall not be a parent, a subsidiary or an Affiliate of the
Grantor or the Beneficiary. If a successor trustee has not accepted such
appointment within thirty (30) days after the notice of resignation or removal,
the Trustee may, in its sole discretion, apply at the expense of the Grantor to
a court of competent jurisdiction for the appointment of a successor trustee or
for other appropriate relief. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by the Trustee in connection with such
proceeding shall be paid by, and be deemed an obligation of, the Grantor. Upon
the acceptance of the appointment as trustee hereunder by a successor trustee,
such successor trustee shall succeed to and become vested with all the rights,
powers, privileges and duties of the Trustee, and the Trustee shall be
discharged from any future duties and obligations under this Agreement, but the
Trustee shall continue after its resignation to be entitled to the benefits of
the indemnities provided herein for a Trustee for any actions taken as a Trustee
from the date of this Agreement until the date of discharge.


Section 9.
FMV Triggering Event and Reserve Credit Event.



(a)Notwithstanding anything in this Agreement to the contrary, in the event that
the Beneficiary delivers a written certification substantially in the form
attached hereto as Exhibit D-1 (a “FMV Triggering Event Certification”) to the
Grantor and the Trustee of the occurrence of a FMV Triggering Event under the
Coinsurance Agreement, upon receipt of such certification by the Trustee, the
provisions of Sections 2(b)(i), 2(b)(ii), 2(b)(v) and 3(c) hereof shall no
longer be effective and shall be replaced with the below provisions, effective


25

--------------------------------------------------------------------------------





immediately without any further action by any Party, until such time as the
Beneficiary notifies the Trustee that such FMV Triggering Event is no longer
occurring in accordance with the terms of the Coinsurance Agreement in
substantially the form attached hereto as Exhibit D-2 (a “Notice of Cure of FMV
Triggering Event”), at which time the provisions below shall no longer be
effective until such time as the Beneficiary provides the Trustee another FMV
Triggering Event Certification and shall be replaced with the provisions of
Sections 2(b) and 3(c) as in effect immediately prior to receipt of the FMV
Triggering Event Certification, effective immediately without any further action
by any Party:


(i)Section 2(b)(i) shall be replaced with the following:
If the aggregate Fair Market Value of the Eligible Assets at the end of any
Accounting Period plus the stated amount of any Qualifying Letters of Credit at
the end of such Accounting Period exceeds the Required Balance at the end of
such Accounting Period, the Grantor may, with the written consent of the
Beneficiary (which shall not be unreasonably withheld, delayed or conditioned),
withdraw Trust Assets from the Trust Account in an amount not to exceed such
excess, by delivering (x) a written notice from the Grantor Authorized Officers
substantially in the form attached hereto as Exhibit C-4 (a “FMV Grantor
Withdrawal Notice”), and (y) all applicable Loan Assignment Documents or Other
Assignment Documents, in each case, to the Trustee with a copy to the
Beneficiary. The FMV Grantor Withdrawal Notice shall specify the invested Trust
Assets or cash amount to be withdrawn. Each withdrawal from the Trust Account by
the Grantor shall constitute a representation and certification of the Grantor
to the Beneficiary that such withdrawal is being made in accordance with the
terms of the Coinsurance Agreement and this Agreement.
(ii)Section (b)(ii) shall be replaced with the following: “[Intentionally
Omitted]”


(iii)Section (b)(v) shall be replaced with the following:
Upon receipt of a FMV Grantor Withdrawal Notice duly endorsed by the Beneficiary
to evidence its consent, the Trustee shall immediately take any and all
necessary steps to transfer the Trust Assets being withdrawn to or for the
account of the Grantor or its designee as set forth in the FMV Grantor
Withdrawal Notice, including executing the Loan Assignment Documents or Other
Assignment Documents provided by Grantor. The Trustee shall be protected and
indemnified for any loss, liability or damage incurred by it in relying upon and
following any Grantor Withdrawal Notice for such withdrawal that on its face
conforms to the requirements of this Agreement.
(iv)Section 3(c) shall be replaced with the following:
From time to time, and with the written consent of the Beneficiary (which shall
not be unreasonably withheld, conditioned or delayed), the Grantor or its
designated Investment Manager may direct the Trustee to substitute Trust


26

--------------------------------------------------------------------------------





Assets, provided, that at the time of such substitution, the withdrawn Trust
Assets are replaced with Eligible Assets having a Fair Market Value at least
equal to the Fair Market Value of the Trust Assets withdrawn. The Trustee shall
have no responsibility whatsoever to determine the value of such substituted
Trust Assets or that such substituted Trust Assets constitute Eligible Assets.
Beneficiary shall deliver a Notice of Cure of FMV Triggering Event to the
Trustee promptly upon becoming aware that a FMV Triggering Event that has
occurred is no longer continuing.
(b)Notwithstanding the foregoing, the Trust Account created hereunder shall
continue in existence following the occurrence of a FMV Triggering Event.
Following the occurrence of a FMV Triggering Event, the Grantor shall ensure
that the Eligible Assets in the Trust Account have an aggregate Fair Market
Value at least equal to the Required Balance within 10 (ten) Business Days
following the FMV Triggering Event.


(c)Notwithstanding anything in this Agreement to the contrary, in the event that
the Beneficiary delivers a written certification substantially in the form
attached hereto as Exhibit D-3 (a “Reserve Credit Event Certification”) to the
Grantor and the Trustee of the occurrence of a Reserve Credit Event under the
Coinsurance Agreement, upon receipt of such certification by the Trustee, the
provisions of Section 2(c) hereof shall no longer be effective and shall be
replaced with the below provisions, effective immediately without any further
action by any Party, until such time as the Beneficiary notifies the Trustee
that such Reserve Credit Event is no longer occurring in accordance with the
terms of the Coinsurance Agreement in substantially the form attached hereto as
Exhibit D-4 (a “Notice of Cure of Reserve Credit Event”), at which time the
provisions below shall no longer be effective until such time as the Beneficiary
provides the Trustee another Reserve Credit Event Certification and shall be
replaced with the provisions of Section 2(c) as in effect immediately prior to
receipt of the Reserve Credit Event Certification, effective immediately without
any further action by any Party Section 2(c) shall be replaced with the
following:
Notwithstanding anything to the contrary herein, in addition to rights of the
Beneficiary to withdraw Trust Assets set forth in Sections 2(a)(i)-(ii), the
Beneficiary shall have the right once per calendar month during the term of this
Agreement to direct the Trustee to withdraw Trust Assets consisting of cash and
cash equivalents from the Trust Account and to transfer such Trust Assets to the
Designated Administrative Account in an amount determined by the Grantor up to
the applicable Monthly Funding Limit; provided that, following such withdrawal,
(i) the aggregate Fair Market Value of the Eligible Assets plus (B) the face
amount of any Qualifying Letters of Credit is no less than 102% of the amount
that would be required to be held in the Trust Account as of end of the prior
calendar month, calculated based on the most recent report delivered by the
Grantor under Section 4.9 of the Coinsurance Agreement, in order to provide the
Ceding Company with Reserve Credit as of the end of such calendar month. The
Beneficiary shall have a right to withdraw Trust Assets from the Trust Account
pursuant to the preceding sentence by delivering written notice to the Trustee,
with a simultaneous copy to the Grantor, substantially in the form attached
hereto


27

--------------------------------------------------------------------------------





as Exhibit E-2 (the “RCE Designated Administrative Account Transfer Notice”)
specifying the amount and specific Trust Assets to be withdrawn and certifying
the satisfaction of the conditions noted in this Section 2(c) with respect to
such amounts. Each withdrawal from the Trust Account by the Beneficiary pursuant
to this Section 2(c) shall constitute a representation and certification of the
Beneficiary to the Grantor that such withdrawal is being made in accordance with
the terms of the Coinsurance Agreement and this Agreement, including the terms
of this Section 2(c). The Beneficiary shall not deliver a RCE Designated
Administrative Account Transfer Notice except as expressly permitted by this
Section 2(c). Other than a RCE Designated Administrative Account Transfer
Notice, no other statement or document need be presented by the Beneficiary in
order to transfer Trust Assets consisting of cash and cash equivalents pursuant
to this Section 2(c) to the Designated Administrative Account.
Beneficiary shall deliver a Notice of Cure of Reserve Credit Event to the
Trustee promptly upon becoming aware that a Reserve Credit Event that has
occurred is no longer continuing.
Section 10.
Termination of the Trust Account.



(a)The Trust Account and this Agreement, except for the indemnities provided
herein, which shall survive termination, may be terminated, other than pursuant
to an order of a court having jurisdiction, only after (i) the Grantor and the
Beneficiary have given the Trustee joint written notice of their intention to
terminate the Trust Account (the “Notice of Intention”), and (ii) the Trustee
has given the Grantor and the Beneficiary the written notice specified in
paragraph (b) of this Section 10. The Notice of Intention shall specify the date
on which the Grantor and the Beneficiary intend the Trust Account and this
Agreement to terminate (the “Proposed Date”).


(b)Within three (3) days following receipt by the Trustee of the Notice of
Intention, the Trustee shall give at least thirty (30) days written notice (the
“Termination Notice”) to the Beneficiary and the Grantor of the date (the
“Termination Date”) on which the Trust Account shall terminate. The Termination
Date shall be (a) the Proposed Date (or if not a Business Day, the next Business
Day thereafter), if the Proposed Date is at least thirty (30) days but no more
than forty-five (45) days subsequent to the date the Termination Notice is
given, (b) thirty (30) days subsequent to the date the Termination Notice is
given (or if not a Business Day, the next Business Day thereafter), if the
Proposed Date is less than thirty (30) days subsequent to the date the
Termination Notice is given; or (c) forty-five (45) days subsequent to the date
the Termination Notice is given (or if not a Business Day, the next Business Day
thereafter), if the Proposed Date is more than forty-five (45) days subsequent
to the date the Termination Notice is given.


(c)On the Termination Date, after satisfaction of any outstanding Beneficiary
Withdrawal Notices, the Trustee shall transfer any Trust Assets remaining in the
Trust Account to the Grantor, at which time all duties and obligations of the
Trustee with respect to such Trust Assets shall cease.


28

--------------------------------------------------------------------------------





  
Section 11.
Definitions.



Except as the context shall otherwise require, the following terms shall have
the following meanings for all purposes of this Agreement (the definitions to be
applicable to both the singular and the plural forms of each term defined if
both such forms of such term are used in this Agreement):
The term “Accounting Period” shall mean each calendar quarter during the term of
this Agreement or any fraction thereof ending on the Termination Date.
The term “Action” shall mean any civil, criminal, administrative or other claim,
action, suit, litigation, arbitration, charge, complaint, demand, notice or
other similar proceeding, in each case by or before any Governmental Authority
or arbitral body.
The term “Affiliate” shall mean, with respect to any Person at the time in
question, any other Person controlling, controlled by or under common control
with such Person; provided that, with respect to the Grantor, “Affiliate” shall
mean Wilton Re Ltd. and its direct and indirect Subsidiaries. For purposes of
the foregoing, “control,” including the terms “controlling,” “controlled by” and
“under common control with,” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
The term “Agreement” shall have the meaning specified in the preamble.
The term “Applicable Law” shall mean all laws, common law, rules, regulations,
ordinances, codes, statutes, judgments, injunctions, Governmental Orders and
decrees of all Governmental Authorities applicable to the Person, place and
situation in question.
The term “Applicable State” shall have the meaning specified in the Coinsurance
Agreement.
The term “Beneficiary” shall have the meaning specified in the preamble.
The term “Beneficiary Authorized Officers” shall mean any two of the following
officers: the President, Chief Financial Officer, Treasurer, Assistant
Treasurer, Secretary or any Assistant Secretary of the Beneficiary.
The term “Beneficiary Withdrawal Notice” shall have the meaning specified in
Section 2(a) of this Agreement.
The term “Book-Entry Asset” shall have the meaning specified in Section 6(d) of
this Agreement.
The term “Business Day” shall mean any day other than a Saturday, Sunday or a
day on which banking institutions in New York, New York, Chicago, Illinois, or
Minneapolis, Minnesota are permitted or obligated by Applicable Law to be
closed.


29

--------------------------------------------------------------------------------







The term “Coinsurance Agreement” shall have the meaning specified in the
recitals.
The term “Communications” shall have the meaning specified in Section 2(e) of
this Agreement.
The term “Depository” shall have the meaning specified in Section 6(d) of this
Agreement.
The term “Designated Administrative Account” shall mean the Bank Account at the
bank and with the account number listed in Exhibit B, as such Exhibit B may be
amended by the Ceding Company and the Reinsurer from time to time.
The term “Designated Administrative Account Transfer Notice” shall have the
meaning specified in Section 2(c) of this Agreement.
The term “Eligible Assets” shall mean cash and or investments of the type
consistent with the requirements for authorized investments and admitted assets
under the insurance laws in the Reinsurer Domiciliary State; provided, that (a)
each such investment that is a security is issued by an institution that is not
the Grantor, the Beneficiary or an Affiliate of either the Grantor or the
Beneficiary and (b) such investments comply with the Investment Guidelines;
provided, further, that during the continuation of a Reserve Credit Event, such
assets shall also meet all requirements under the insurance laws of the
Applicable State with respect to providing reserve credit to the Beneficiary;
provided, further, that, if an asset in the Trust Account ceases to meet the
criteria to be an “Eligible Asset”, such asset shall be deemed an “Eligible
Asset” for an additional period commencing on the date such asset ceases to meet
such criteria and ending on the earlier of (i) the fifteenth (15th) Business Day
thereafter and (ii) the last day of the calendar quarter on which such asset
ceased to meet such criteria.
The term “Eligible Derivative Checklist” shall mean a checklist in the form
attached hereto as Exhibit G-1.
The term “Eligible Derivatives” shall mean derivatives for hedging and duration
maintenance purposes as contemplated in the Investment Guidelines.
The term “Environmental Law” shall mean the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, the Resource Conservation
and Recovery Act of 1976, as amended, and any other applicable federal, state,
local, or foreign statute, rule, regulation, order, judgment, directive, decree,
permit, license or common law as in effect now, previously, or at any time
during the term of this Agreement, and regulating, relating to, or imposing
liability or standards of conduct concerning air emissions, water discharges,
noise emissions, the release or threatened release or discharge of any Hazardous
Material into the environment, the use, manufacture, production, refinement,
generation, handling, treatment, storage, transport or disposal of any Hazardous
Material or otherwise concerning pollution or the protection of the outdoor or
indoor environment, or human health or safety in relation to exposure to
Hazardous Materials.


30

--------------------------------------------------------------------------------







The term “Equity Investment Checklist” shall mean a checklist in the form
attached hereto as Exhibit G-2.
The term “Equity Investments” shall mean private placement eligible investments
of the types listed under clause (xiii) of the Investment Guidelines.
The term “Fair Market Value” shall have the meaning specified in the Coinsurance
Agreement.
The term “FMV Grantor Withdrawal Notice” shall have the meaning specified in
Section 9(a)(i) of this Agreement.
The term “FMV Triggering Event” shall have the meaning specified in the
Coinsurance Agreement.
The term “FMV Triggering Event Certification” shall have the meaning specified
in Section 9(a) of this Agreement.
The term “Governmental Authority” shall mean any governmental, legislative,
judicial, administrative or regulatory authority, agency, commission, board,
body, court, self-regulatory body or entity or any instrumentality thereof,
whether United States federal, state, local or non-U.S.
The term “Governmental Order” shall mean any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.
The term “Grantor” shall have the meaning specified in the preamble.
The term “Grantor Authorized Officers” shall mean any two of the following
officers: the Chief Executive Officer, Chief Financial Officer, Chief Investment
Officer, Assistant Treasurer or any Senior Vice President of the Grantor.
The term “Grantor Withdrawal Notice” shall have the meaning specified in Section
2(b) of this Agreement.
The term “Hazardous Materials” shall mean, without limitation, any pollutant,
contaminant or hazardous, toxic, medical, biohazardous, or dangerous waste,
substance, constituent or material, defined or regulated as such in, or for the
purpose of, any applicable Environmental Law, including any asbestos, any
petroleum, oil (including crude oil or any fraction thereof), any radioactive
substance, any polychlorinated biphenyls, any toxin, chemical, disease-causing
agent or pathogen, and any other substance that gives rise to liability under
any applicable Environmental Law.
The term “Income” shall have the meaning specified in Section 4 of this
Agreement.
The term “Income Account” shall have the meaning specified in Section 4 of this
Agreement.


31

--------------------------------------------------------------------------------







The term “Investment Guidelines” shall mean the investment guidelines attached
hereto as Exhibit F.
The term “Investment Manager” shall have the meaning specified in Section 2(i)
of this Agreement.
The term “Investment Order” shall have the meaning specified in Section 3(c) of
this Agreement.
The term “Loan Assignment Documents” shall mean, (i) with respect to any
Mortgage Loan, such documentation as may be required to fully effect an
assignment of such Mortgage Loan, including (as applicable) (a) in the event or
to the extent that a promissory note has been executed in favor of and delivered
to the Grantor under the terms of the related credit or loan agreement
(including any mortgage, security or other related document or instrument), (1)
the original promissory note or notes (collectively and severally, the “Note”)
evidencing such Mortgage Loan and (2) an original allonge in a form sufficient
to properly assign and transfer each Note evidencing such Mortgage Loan, (b) one
or more original assignment agreements executed in recordable form and otherwise
in a form sufficient to transfer and assign of record each of the mortgages,
deeds of trust, deeds to secure debt or similar instruments securing such
Mortgage Loan (the “Security Instruments”) and each of the separate assignments
of rents and leases and similar agreements securing such Mortgage Loan (the
“Lease Assignments”), (c) UCC-3 assignments in form sufficient to assign each of
the related UCC-1 financing statements filed with respect to such Mortgage Loan
(“Financing Statements”), (d) an original executed omnibus assignment in form
and substance sufficient to transfer all of Grantor’s other right, title and
interest in and to the Mortgage Loan, including specifically, without
limitation, all of Grantor’s rights and interests in and to the other
instruments or documents evidencing, securing or otherwise relating to such
Mortgage Loan and (e) any original guaranties or indemnity agreements related to
such Mortgage Loan (the “Guaranties”), and (ii) with respect to any
Participation Asset the Participation Certificate evidencing such Participation
Asset in the name of the Trustee.  The Loan Assignment Documents in respect of
Mortgage Loans (other than the Note and the Guaranties) shall be in
substantially the forms attached hereto as Exhibit A-2, with such changes
therein and additional documentation and information as may be required under
applicable law to (A) fully effect an assignment of the applicable Mortgage
Loan, and (B) with respect to Recordable Loan Assignment Documents, permit such
documents to be recorded or filed, as appropriate.
The term “Monthly Funding Limit” shall have the meaning specified in the
Coinsurance Agreement.
The term “Mortgage Loan” shall mean any commercial mortgage loans deposited to
the Trust Account after the date hereof as provided in this Agreement.
The term “Mortgage Loan Checklist” shall mean a checklist in the form attached
hereto as Exhibit G-3.
The term “Notice of Cure of FMV Trigger Event” shall have the meaning specified
in Section 10(a) of this Agreement.


32

--------------------------------------------------------------------------------







The term “Notice of Cure of Reserve Credit Event” shall have the meaning
specified in Section 10(a) of this Agreement.
The term “Notice of Intention” shall have the meaning specified in Section 10(a)
of this Agreement.
The term “Other Assignment Documents” shall mean, with respect to any Equity
Investment, Eligible Derivative or Private Placement, (a) such documentation
evidencing such Equity Investment, Eligible Derivative or Private Placement and
(b) such documentation (it being understood that the Grantor shall not be
responsible for such documentation (or any information in such documentation)
required to be provided by the Beneficiary, and the Grantor shall be excused
herein to the limited extent any such information or documentation is not timely
provided by the Beneficiary) as may be required to fully effect a transfer and
an assignment of such Equity Investment, Eligible Derivative or Private
Placement, including a pre-approved consent of such assignment, if required.
The term “Participation Agreement” shall mean any participation agreement
entered into by the holder of the Underlying Asset and any participants
establishing participation interests in the Underlying Asset.
The term “Participation Assets” shall mean the assets transferred to the Trust
Account by the Grantor constituting participation interests established pursuant
to a Participation Agreement in commercial mortgage loans.
The term “Party” shall have the meaning specified in the preamble.
The term “Person” shall mean any individual, corporation, partnership, firm,
joint venture, association, limited liability company, limited liability
partnership, joint-stock company, trust, unincorporated organization,
governmental, judicial or regulatory body, business unit, division or other
entity.
The term “Private Placement” shall have the meaning specified in the Investment
Guidelines limited, however to debt obligations.
The term “Private Placement Checklist” shall mean a checklist in the form
attached hereto as Exhibit G-4.
The term “Proposed Date” shall have the meaning specified in Section 10(a) of
this Agreement.
The term “Qualifying Letters of Credit” shall have the meaning specified in the
Coinsurance Agreement.
The term “Quarterly Statement” shall have the meaning specified in Section 6(a)
of this Agreement.
The term “RCE Designated Administrative Account Transfer Notice” shall have the
meaning specified in Section 9(c) of this Agreement.


33

--------------------------------------------------------------------------------







The term “Recordable Loan Assignment Documents” shall mean any Loan Assignment
Document that is customarily recorded or filed in connection with the assignment
of a Mortgage Loan, including Security Instruments, Lease Assignments, and
Financing Statements.
The term “Reinsurer Domiciliary State” shall have the meaning specified in the
Coinsurance Agreement.
The term “Required Balance” shall have the meaning specified in the Coinsurance
Agreement.
The term “Reserve Credit” shall have the meaning specified in the Coinsurance
Agreement.
The term “Reserve Credit Event” shall have the meaning specified in the
Coinsurance Agreement.
The term “Reserve Credit Event Certification” shall have the meaning specified
in Section 9(c) of this Agreement.
The term “Servicing Agreement” shall mean any servicing agreement entered into
by the Grantor (or the holder of the Underlying Asset with respect to
Participation Assets) and any third party with respect to any Mortgage Loan or
Participation Asset.
The term “Statutory Book Value” shall have the meaning specified in the
Coinsurance Agreement.
The term “Subsidiary” shall mean, of any Person at the time in question, another
Person more than fifty percent (50%) of the total combined voting power of all
classes of capital stock or other voting interests of which, or more than fifty
percent (50%) of the equity securities of which, is at such time owned directly
or indirectly by such first Person.
The term “Termination Date” shall have the meaning specified in Section 10(b) of
this Agreement.
The term “Termination Notice” shall have the meaning specified in Section 10(b)
of this Agreement.
The term “Trailing Document” shall mean stamped copy of any recorded Recordable
Loan Assignment Document that is not delivered to the Trustee at the time of the
initial deposit due to the fact that such document has been delivered for
recording and has not been returned to the Grantor prior to the deposit of the
related Mortgage Loan into the Trust Account.
The term “Trust Account” shall have the meaning specified in the recitals.
The term “Trust Assets” shall have the meaning specified in Section 1(b) of this
Agreement.


34

--------------------------------------------------------------------------------







The term “Trustee” shall have the meaning specified in the preamble.
The term “Underlying Asset” shall mean (a) with respect to a Mortgage Loan, any
property or other asset serving as collateral for any Mortgage Loan or (b) with
respect to any Participation Asset, the commercial mortgage loan participated
pursuant to the related Participation Agreement.
The term “Withdrawal Notice” shall have the meaning specified in Section 2(d) of
this Agreement.
The term “Withdrawing Party” shall have the meaning specified in Section 2(d) of
this Agreement.
Section 12.
Governing Law.

THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING AS TO VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUE AND WOULD PERMIT OR
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JUISDICTION. The Parties hereby
irrevocably submit to the jurisdiction of the courts of the State of New York
and the federal courts of the United States of America located in the State,
City or County of New York in any action arising out of or relating to this
Agreement or the transactions contemplated hereby. The Parties irrevocably agree
that all claims in respect of the interpretation and enforcement of the
provisions of this Agreement, and in respect of the transactions contemplated
hereby, shall be heard and determined in such courts, and that such jurisdiction
of such courts with respect thereto shall be exclusive, except solely to the
extent that all such courts shall lawfully decline to exercise such
jurisdiction. The Parties hereby waive, and agree not to assert, to the maximum
extent permitted by law, as a defense in any Action for the interpretation or
enforcement hereof or in respect of any such transaction, that it is no subject
to such jurisdiction or that such Action may not be brought or is not
maintainable in such courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts. The Parties hereby
consent to and grant any such court jurisdiction over the person of such Parties
and agree that mailing of process or other papers in connection with any such
Action in the manner provided in Section 14 or in such other manner as may be
permitted by law, shall be valid and sufficient service thereof. The Parties
agree that final judgment in any such Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
Section 13.
Jury Waiver.

EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


35

--------------------------------------------------------------------------------







Section 14.
Notices.

All notices, requests, consents, claims, demands and other communications under
this Agreement shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service, by electronic mail (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following respective addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 14.)
(a)if to the Beneficiary:


Bankers Life and Casualty Company
111 E. Wacker Drive, Suite 2100
Chicago, IL 60601
Attention: General Counsel
Email address: matt.zimpfer@cnoinc.com


with a copy (which shall not constitute notice) to:


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: John M. Schwolsky
Donald B. Henderson, Jr.
Email Address: jschwolsky@willkie.com
dhenderson@willkie.com


(b)if to the Grantor:


Wilton Reassurance Company
20 Glover Avenue, 4th Floor
Norwalk, CT 06850
Attention: Chief Executive Officer
Email address: mfleitz@wiltonre.com




with copies (which shall not constitute notice) to:
Wilton Reassurance Company
20 Glover Avenue, 4th Floor
Norwalk, CT 06850
Attention: General Counsel
Email address: msarlitto@wiltonre.com




36

--------------------------------------------------------------------------------





Wilton Reassurance Company
20 Glover Avenue, 4th Floor
Norwalk, Connecticut 06850
Attention: Vice President, Associate General Counsel, Transactions
Email address: sdoran@wiltonre.com


Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: Marilyn A. Lion
Email address: malion@debevoise.com


(c)if to the Trustee:


Citibank, N.A.
Insurance Trust Product Management
390 Greenwich Street
New York, NY 10013
Attention: Deborah Mercer-Miller
Telephone: (212) 816-6861
Email: Deborah.mercermiller@citi.com


With a copy (which shall not constitute notice) to:


Citibank, N.A.
Trust and Custody Operations
480 Washington Boulevard, 30th Floor
Jersey City, NJ 07310
Attention: William Mulrenin
Telephone: 973-461-7017
Facsimile: 973-461-7193
Email: william.mulrenin@citi.com




or at such other address for a Party as such Party may hereafter specify for the
purpose by notice to the other Parties. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. on a Business Day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed to
have been received on the next succeeding Business Day in the place of receipt.
Section 15.
Successors and Assigns; No Third-Party Beneficiaries.



(a)This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors, permitted assigns and legal representatives.
Unless otherwise provided herein, neither this Agreement nor any right or
obligation hereunder may be


37

--------------------------------------------------------------------------------





assigned by any Party (in whole or in part) by operation of law, including
through a division statute, or otherwise, without the prior written consent of
the other Parties.


(b)Except as otherwise expressly set forth in any provision of this Agreement,
nothing in this Agreement is intended or shall be construed to give any Person,
other than the Parties, their successors and permitted assigns, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.


Section 16.
Entire Agreement.

This Agreement, together with the Exhibits referred to herein and the agreements
referenced herein, contain the entire agreement among the Parties with respect
to the subject matter hereof and supersede all prior agreements, written or
oral, with respect thereto.
Section 17.
Interpretation.

Interpretation of this Agreement shall be governed by the following rules of
construction: (a) words in the singular shall be held to include the plural and
vice versa, and words of one gender shall be held to include the other gender as
the context requires; (b) references to the terms Preamble, Recitals, Article,
Section, paragraph, Schedule and Exhibit are references to the Preamble,
Recitals, Articles, Sections, paragraphs, Schedules and Exhibits to this
Agreement unless otherwise specified; (c) references to “$” shall mean U.S.
dollars; (d) the word “including” and words of similar import shall mean
“including without limitation,” unless otherwise specified; (e) the word “or”
shall not be exclusive; (f) the words “herein,” “hereof,” “hereunder” or
“hereby” and similar terms are to be deemed to refer to this Agreement as a
whole and not to any specific Section; (g) the headings are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; (h) this Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted; (i) if a word or phrase is
defined, the other grammatical forms of such word or phrase have a corresponding
meaning; (j) references to any statute, listing rule, rule, standard, regulation
or other law include a reference to (A) the corresponding rules and regulations
and (B) each of them as amended, modified, supplemented, consolidated, replaced
or rewritten from time to time; (k) references to any section of any statute,
listing rule, rule, standard, regulation or other law include any successor to
such section; and (l) references to any Person include such Person’s
predecessors or successors, whether by merger, consolidation, amalgamation,
reorganization or otherwise. The Parties intend that the terms of this Agreement
shall, to the fullest extent possible, be interpreted and applied consistently
with the terms of the Coinsurance Agreement.
Section 18.
Waivers and Amendments.

This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by a written instrument signed by the
Parties, or, in the case of a waiver, by the Party waiving compliance. No delay
on the part of any Party on exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any Party
of any right, power or privilege, nor any single or partial exercise of any
other


38

--------------------------------------------------------------------------------





such right, power or privilege, preclude any further exercise thereof or the
exercise of any other such right, power or privilege. The rights and remedies
herein provided are cumulative and, unless provided otherwise in this Agreement
or the Coinsurance Agreement, are not exclusive of any rights or remedies that
any Party may otherwise have at law or in equity.
Section 19.
Severability.

Any term or provision of this Agreement that is determined by a court of
competent jurisdiction to be inoperative or unenforceable for any reason shall,
as to that jurisdiction, be ineffective solely to the extent of such invalidity
or unenforceability without rendering invalid or unenforceable the remaining
terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. If any provision of this Agreement is determined by a court of competent
jurisdiction to be so broad as to be unenforceable, that provision shall be
interpreted to be only so broad as is enforceable.
Section 20.
Execution in Counterparts.

This Agreement may be executed by the Parties in separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all, of the Parties. Each counterpart may be
delivered by facsimile or electronic mail transmission, which transmission shall
be deemed delivery of an originally executed document.
[Remainder of page intentionally left blank. Signature pages follow.]




39

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
day and year first above written.
WILTON REASSURANCE COMPANY
 
 
By:
/s/ Michael Fleitz
Name:
Michael Fleitz
Title:
Chief Executive Officer
 
 
 
 
 
 

BANKERS LIFE AND CASUALTY COMPANY
 
 
By:
/s/ Erik M. Helding
Name:
Erik M. Helding
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 

CITIBANK, N.A., as trustee
 
 
By:
/s/ Marc Fryburg
Name:
Marc Fryburg
Title:
Vice President
 
Investor Services
 
390 Greenwich St./3rd Fl.
 
New York, NY 10013















[Signature Page to Trust Agreement]






--------------------------------------------------------------------------------








EXHIBIT A-1
INITIAL TRANSFERRED ASSETS
(Omitted)






--------------------------------------------------------------------------------












EXHIBIT A-2


FORM OF LOAN ASSIGNMENT DOCUMENTS


(Omitted)






--------------------------------------------------------------------------------








EXHIBIT B
DESIGNATED ADMINISTRATIVE ACCOUNT
(Omitted)






--------------------------------------------------------------------------------






EXHIBIT C-1
FORM OF
BENEFICIARY WITHDRAWAL NOTICE


From:    Bankers Life and Casualty Company (“Beneficiary”)
To:    [Trustee] (the “Trustee”)
[Wilton Reassurance Company (“Grantor”)]1 
Date:    [ ]
Re:
Trust Agreement dated as of [      ], among Wilton Reassurance Company
(“Grantor”), the Beneficiary, and the Trustee (as amended, modified or
supplemented from time to time, the “Trust Agreement”)



Ladies and Gentlemen:
We hereby give you notice pursuant to Section 2(a) of the Trust Agreement that
the Beneficiary is entitled to withdraw the [sum of $_________] [following Trust
Assets] from the Trust Account for the purposes permitted under Section 2(a) of
the Trust Agreement and Section 4.7([a][b]) of the Coinsurance Agreement.
Capitalized terms used in this letter but not defined herein shall have their
respective meanings in the Trust Agreement.
[Specify list of Trust Assets to be withdrawn].


Payment or delivery should be made to [Insert account information] by the
following method: [Describe method of cash transfer or Trust Assets to be
withdrawn and delivery instructions].
Yours faithfully,


Bankers Life and Casualty Company
By: _________________________
Name:
Title:




________________________
1 Notice to Grantor required in connection with a Beneficiary withdrawal in
accordance with Coinsurance Agreement Section 4.7(a).






--------------------------------------------------------------------------------






EXHIBIT C-2
FORM OF
GRANTOR WITHDRAWAL NOTICE
From:
Wilton Reassurance Company (“Grantor”)

To:    [Trustee] (the “Trustee”)
Bankers Life and Casualty Company (the “Beneficiary”)
Date:    [ ]
Re:
Trust Agreement dated as of [      ], among the Grantor, the Beneficiary and the
Trustee (as amended, modified or supplemented from time to time, the “Trust
Agreement”)



Ladies and Gentlemen:
We hereby give you notice pursuant to Section 2(b) of the Trust Agreement that
the Grantor is entitled to withdraw the [sum of $_________] [following Trust
Assets] from the Trust Account for the purposes permitted under Section 2(b) of
the Trust Agreement:
[Specify list of Trust Assets to be withdrawn].
The Grantor hereby certifies to the Trustee and Beneficiary that (i) the
aggregate Statutory Book Value of the Eligible Assets in the Trust Account
following such withdrawal will be at least equal to the Required Balance as of
the most recent Accounting Period end and (ii) the ratio of the aggregate
Statutory Book Value of the Eligible Assets held in the Trust Account to the
aggregate Fair Market Value of such assets will not increase as a result of such
withdrawal, other than de minimis increases associated with the removal of cash
or cash equivalents.
Following delivery by the Trustee to the Beneficiary of a copy of this notice,
payment or delivery should be made to [Insert account information] by the
following method: [Describe method of cash transfer and/or delivery instructions
for withdrawn Trust Assets], upon the first to occur of the following events,
unless this notice shall have been earlier revoked by the undersigned:
(1)
the expiration of fifteen (15) days from and including the date of your receipt
of this Grantor Withdrawal Notice without your having received any notice, given
as provided in Section 14 of the Trust Agreement, from the Beneficiary disputing
the amount requested for withdrawal by the undersigned in this Grantor
Withdrawal Notice;

(2)
your receipt of a certificate signed by the undersigned and the Beneficiary
fixing and determining the amount of Trust Assets, if any, the undersigned may
withdraw from the Trust Account;





--------------------------------------------------------------------------------







(3)
your receipt of a certificate from the undersigned certifying that a
non-appealable award from an arbitration panel or judgment from a court of
competent jurisdiction has been entered specifying the amount of Trust Assets
which the undersigned may withdraw from the Trust Account, with a copy of such
arbitration award or judgment attached; or



(4)
your receipt, in the manner provided in Section 14 of the Trust Agreement, of
written confirmation from the Beneficiary consenting to the withdrawal requested
in this Grantor Withdrawal Notice.



Yours faithfully,
Wilton Reassurance Company
By:
________________________________    

Name:
Title:








--------------------------------------------------------------------------------






EXHIBIT C-3


FORM OF DOCUMENT RELEASE LETTER


[Servicer]
Date: ___________

            
Re:
Servicing Agreement dated as of [______], between [Servicer] and []



In connection with the administration of the below [mortgage
loan(s)/participations] serviced by you and the servicing file related thereto
held by you as the Servicer, we request and authorize the release of the
servicing file for the [loan/participation] described below to Citibank N.A., as
Trustee (the “Trustee”) under the Trust Agreement dated as of [ ] among Bankers
Life and Casualty Company (the “Beneficiary”), Wilton Reassurance Company (the
“Grantor”) and the Trustee, or to the Beneficiary, in each case upon request of
the Trustee.


Borrower’s Name:    
    
Property Name & Address:    


Loan Number:                


Note Amount:            


Mortgage Dated:        


[Participation Interest:]        


[___]


By:__________________                    
Name:________________                    
Title:_________________                    


By:__________________                    
Name:________________                    
Title:_________________                    
    


The undersigned Servicer hereby acknowledges its agreement to deliver the
Servicing File to ____________ .


[Servicer]


By:                    






--------------------------------------------------------------------------------






EXHIBIT C-4
FORM OF
FMV GRANTOR WITHDRAWAL NOTICE
From:
Wilton Reassurance Company (“Grantor”)

To:    [Trustee] (the “Trustee”)
Bankers Life and Casualty Company (the “Beneficiary”)
Date:    [ ]
Re:
Trust Agreement dated as of [      ], among the Grantor, the Beneficiary and the
Trustee (as amended, modified or supplemented from time to time, the “Trust
Agreement”)



Ladies and Gentlemen:
We hereby give you notice pursuant to Section 2(b) of the Trust Agreement that
the Grantor is entitled to withdraw the [sum of $_________] [following Trust
Assets] from the Trust Account for the purposes permitted under Section 2(b) of
the Trust Agreement:
[Specify list of Trust Assets to be withdrawn].
The Grantor hereby certifies to the Trustee and the Beneficiary that the
aggregate Fair Market Value of all Eligible Assets in the Trust Account plus the
stated amount of any Qualifying Letters of Credit following such withdrawal will
be at least equal to the Required Balance as of the most recent Accounting
Period end.
Yours faithfully,
Wilton Reassurance Company
By:
_____________________    

Name:
Title:


Consented to by:
Bankers Life and Casualty Company
By:
_____________________    

Name:
Title:










--------------------------------------------------------------------------------






EXHIBIT D-1
FORM OF
FMV TRIGGERING EVENT CERTIFICATION
From:    Bankers Life and Casualty Company (“Beneficiary”)
To:
[•] (“Grantor”)

[Trustee] (“Trustee”)
Date:    [ ]
Re:
FMV Triggering Event under the Trust Agreement dated as of [      ], among the
Grantor, the Beneficiary and the Trustee (as amended, modified or supplemented
from time to time, the “Trust Agreement”)



Ladies and Gentlemen:
We are writing in connection with the Trust Agreement dated as of [ ], among the
Grantor, the Beneficiary and the Trustee (as amended, modified or supplemented
from time to time, the “Trust Agreement”). Capitalized terms used in this letter
but not defined herein shall have their respective meanings in the Trust
Agreement.
We hereby certify to you pursuant to Section 9(a) of the Trust Agreement that a
FMV Triggering Event is occurring and continuing as of the date hereof as
follows:
[Describe applicable FMV Triggering Event]
This letter shall constitute a “FMV Triggering Event Certification” for purposes
of Section 9(a) of the Trust Agreement.
Yours faithfully,


Bankers Life and Casualty Company


By:________________________
Name:
Title:






--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF
NOTICE OF CURE OF FMV TRIGGERING EVENT
From:    Bankers Life and Casualty Company (“Beneficiary”)
To:
[•] (“Grantor”)

[Trustee] (“Trustee”)
Date:    [ ]
Re:
FMV Triggering Event under the Trust Agreement dated as of [      ], among the
Grantor, the Beneficiary and the Trustee (as amended, modified or supplemented
from time to time, the “Trust Agreement”)



Ladies and Gentlemen:
We make reference to our FMV Triggering Event Certification (as defined in the
Trust Agreement) provided to the Trustee on [ ]. We hereby give you notice
pursuant to Section 9(a) of the Trust Agreement that the FMV Triggering Event
(as defined in the Trust Agreement) with respect to which such FMV Triggering
Event Certification related is no longer continuing. From and after the date of
this notice, without any further action on the part of the Beneficiary, the
Grantor or the Trustee, the terms of Sections 2(b) and 3(c) of the Trust
Agreement shall again become effective and the terms of Section 9(a) of the
Trust Agreement shall be no longer effective until such time as you receive
another FMV Triggering Event Certification.
Yours faithfully,


Bankers Life and Casualty Company


By:________________________
Name:
Title:






--------------------------------------------------------------------------------






EXHIBIT D-3
FORM OF
RESERVE CREDIT EVENT CERTIFICATION
From:    Bankers Life and Casualty Company (“Beneficiary”)
To:
[•] (“Grantor”)

[Trustee] (“Trustee”)
Date:    [ ]
Re:
Reserve Credit Event under the Trust Agreement dated as of [      ], among the
Grantor, the Beneficiary and the Trustee (as amended, modified or supplemented
from time to time, the “Trust Agreement”)



Ladies and Gentlemen:
We are writing in connection with the Trust Agreement dated as of [ ], among the
Grantor, the Beneficiary and the Trustee (as amended, modified or supplemented
from time to time, the “Trust Agreement”). Capitalized terms used in this letter
but not defined herein shall have their respective meanings in the Trust
Agreement.
We hereby certify to you pursuant to Section 9(c) of the Trust Agreement that a
Reserve Credit Event is occurring and continuing as of the date hereof as
follows:
[Describe applicable Reserve Credit Event]
This letter shall constitute a “Reserve Credit Event Certification” for purposes
of Section 9(c) of the Trust Agreement.
Yours faithfully,


Bankers Life and Casualty Company


By:________________________
Name:
Title:






--------------------------------------------------------------------------------






EXHIBIT D-4
FORM OF
NOTICE OF CURE OF RESERVE CREDIT EVENT
From:    Bankers Life and Casualty Company (“Beneficiary”)
To:
[•] (“Grantor”)

[Trustee] (“Trustee”)
Date:    [ ]
Re:
Reserve Credit Event under the Trust Agreement dated as of [      ], among the
Grantor, the Beneficiary and the Trustee (as amended, modified or supplemented
from time to time, the “Trust Agreement”)



Ladies and Gentlemen:
We make reference to our Reserve Credit Event Certification (as defined in the
Trust Agreement) provided to the Trustee on [ ]. We hereby give you notice
pursuant to Section 9(c) of the Trust Agreement that the Reserve Credit Event
(as defined in the Trust Agreement) with respect to which such Reserve Credit
Event Certification related is no longer continuing. From and after the date of
this notice, without any further action on the part of the Beneficiary, the
Grantor or the Trustee, the terms of Section 2(c) of the Trust Agreement shall
again become effective and the terms of Section 9(c) of the Trust Agreement
shall be no longer effective until such time as you receive another Reserve
Credit Event Certification.
Yours faithfully,


Bankers Life and Casualty Company


By:________________________
Name:
Title:






--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF
DESIGNATED ADMINISTRATIVE ACCOUNT TRANSFER NOTICE
From:    Wilton Reassurance Company (“Grantor”)
To:    [Trustee] (the “Trustee”)
Cc: Bankers Life and Casualty Company (“Beneficiary”)
Date:    [ ]
Re:
Trust Agreement dated as of [      ], among the Grantor, the Beneficiary and the
Trustee (as amended, modified or supplemented from time to time, the “Trust
Agreement”)

Ladies and Gentlemen:
We hereby give you notice pursuant to Section 2(c) of the Trust Agreement that
the Grantor is entitled to withdraw the sum of $[_________] in cash and cash
equivalents from the Trust Account.
Payment or delivery should be made to [Insert account information] by the
following method: [Describe method of cash transfer].
The Grantor hereby certifies that all conditions in Section 2(c) of the Trust
Agreement with respect to the Grantor’s right to withdraw the amount specified
herein have been satisfied.
Yours faithfully,
Wilton Reassurance Company


By: _________________________
Name:
Title:






--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF
RCE DESIGNATED ADMINISTRATIVE ACCOUNT TRANSFER NOTICE
From:    Bankers Life and Casualty Company (“Beneficiary”)
To:    [Trustee] (the “Trustee”)
Cc: Wilton Reassurance Company (“Grantor”)
Date:    [ ]
Re:
Trust Agreement dated as of [      ], among the Grantor, the Beneficiary and the
Trustee (as amended, modified or supplemented from time to time, the “Trust
Agreement”)

Ladies and Gentlemen:
We hereby give you notice pursuant to Section 2(c) of the Trust Agreement that
the Beneficiary is entitled to withdraw the sum of $[_________] in cash and cash
equivalents from the Trust Account.
Payment or delivery should be made to [Insert account information] by the
following method: [Describe method of cash transfer].
The Beneficiary hereby certifies that all conditions in Section 2(c) of the
Trust Agreement with respect to the Beneficiary’s right to withdraw the amount
specified herein have been satisfied.
Yours faithfully,
Bankers Life and Casualty Company


By: _________________________
Name:
Title:


Title:






--------------------------------------------------------------------------------






EXHIBIT E-3


FORM OF GRANTOR SERVICING NOTICE


Wilton Reassurance Company (the “Grantor”), as grantor under the Trust Agreement
dated as of [•] by and among Bankers Life and Casualty Company (the
“Beneficiary”), the Grantor and Citibank N.A., as Trustee (the “Trustee”),
hereby authorizes and directs the Trustee to deliver the following documentation
for the [Mortgage Loan][Participation Asset] described below, in accordance with
the directions set forth below:


Documentation for Mortgage Loan:


Loan Number:_____________
Loan Name:_______________
Original Principal Amount: $_______________
Collateral for Loan:____________________
Requested Documents:_______________________________________________


Delivery Directions:


Name:        _____________________
Address:    ______________________


This Notice is a “Grantor Servicing Notice” within the meaning of Section
2(b)(iv) of the Trust Agreement. Capitalized terms used herein but not otherwise
defined shall have the respective meanings ascribed to them in the Trust
Agreement. The Grantor hereby certifies to the Trustee that the withdrawal of
the documentation for the Mortgage Loan specified herein (a) is required in
connection with (i) the payoff of the [Mortgage Loan][Participation Asset], (ii)
the sale of the [Mortgage Loan][Participation Asset] by the Grantor, or (iii)
the modification, restructuring, foreclosure, deed-in-lieu or other liquidation
of the property serving as collateral for the [Mortgage Loan][Participation
Asset], or (b) has otherwise been reasonably requested by the Grantor.
Yours faithfully,
WILTON REASSURANCE COMPANY




By: _________________________
Name:
Title:




By: _________________________
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT F
INVESTMENT GUIDELINES
The Portfolios .........................................................
These investment guidelines will apply to the Bankers Life and Casualty LTC
Trust portfolio (the “Portfolio”). 100% of the assets in the Portfolio will be
invested in eligible investments, as set forth below. The limitations set forth
below will be applied to the entire Portfolio and not to sub-portfolios.
Asset Guidelines ....................................................
The Portfolio may be invested in the following eligible investments. No security
in an asset class may be purchased if such purchase would cause the percentage
of assets invested in the applicable asset class at the time of purchase to
exceed the following percentage of total assets or if at the time of purchase
the percentage of assets invested in the applicable asset class already exceeds
the following percentage of total assets.
 
 
(i)
U.S. Treasury and agency securities (100%);
 
 
(ii)
Agency and non-agency mortgage-backed securities (MBS) backed by loans secured
by residential, multi-family and commercial properties including, but not
limited to passthroughs, CMOs, REMICs, SMBS, project loans, and adjustable rate
mortgages (50%), with no more than 20% invested in non-agency residential MBS;
 
 
(iii)
Obligations of domestic U.S. Corporate issuers (85%) and together with
obligations of foreign corporations based on ultimate parent country of risk
(90%);
 
 
(iv)
Taxable and tax exempt municipal securities (20%);
 
 
(v)
Bank loans (10%);
 
 
(vi)
Convertible preferred stocks and convertible bonds (5%);
 
 
(vii)
Obligations of foreign corporations based on ultimate parent country of risk
(20%), with no more than 10% invested in obligations of foreign corporations
based in countries identified in the MSCI Emerging Markets Index and the MSCI
Frontier Markets Index;







--------------------------------------------------------------------------------





 
 
(viii)
Asset-backed securities, including collateralized loan obligations (30%);
 
 
(ix)
Securities senior to common equity as to which dividends may not be declared or
coupon payments may be deferred without penalty (10%);
 
 
(x)
Money market instruments (100%);
 
 
(xi)
Obligations of foreign governments and supra-national organizations (8%);
 
 
(xii)
Exchange traded funds (5%);
 
 
(xiii)
Equity participations in business entities (including limited partnership
interests) (10%); and
 
 
(xiv)
Commercial mortgage loans (15%).
 
The Portfolio may purchase private placements and Rule 144A securities in
accordance with the above limitations. Securities with a Delaware co-issuer will
be considered to be domestic securities.


 
Investments not specifically permitted are prohibited. Investments outside of
the eligible investments above require approval from Bankers Life and Casualty
Company or its designated representatives. No investments shall be made in
issuers who are, or whose country of domicile is, prohibited by the Office of
Foreign Assets Control of the United States Department of Treasury. Related
party transactions (including cross trades) are prohibited, except to the extent
utilized to remedy over funding or under funding of the Portfolio relative to
the required trust balance.





--------------------------------------------------------------------------------







Asset Allocation ....................................................
Except for Treasury securities, Agency debentures, Agency pass-throughs and
Agency REMICS, no security may be purchased if such purchase would cause the
securities of a single issuer to exceed the following percentages of assets at
the time of purchase and no security may be purchased if the percentage of
assets invested in the securities of such issuer at the time of purchase already
exceeds the following percentages of total assets:
 
Issuers rated Aa3/AA- and higher 2.0%
Issuers rated A1/A+ to A3/A-                                   1.5%
Issuers rated Baa1/BBB+ to Baa3/BBB-                     1.0%
Issuers rated Ba1/BB+ and lower                                    0.5%
The maximum amount invested in a single money market fund is limited to 10% of
total assets per fund.


Credit Criteria ..........................................................
  
Each security in the Portfolio (other than those identified under (xiii) and
(xiv) of the Asset Guidelines) must (i) have a credit rating from a nationally
recognized statistical rating organization (“NRSRO”) included by the Securities
Valuation Office (“SVO”) of the NAIC in the list of Credit Rating Providers
whose ratings are accepted for the determination of equivalent NAIC SVO
designations under the FE rule or (ii) be listed with the SVO of the NAIC. The
Portfolio will have a target minimum credit rating of Baa1/BBB+. No security may
be purchased if such purchase would cause more than 10% of the assets to be
invested in securities that are rated below Baa3/BBB- and no security rated
below Baa3/BBB- may be purchased if the percentage of assets invested in
securities rated below Baa3/BBB- at the time of purchase already exceeds 10%.
   
Money market instruments must be rated A-2 or P-2 or better at the time of
purchase.
Commercial mortgage loans must be rated CM-2 or better and have a maximum
loan-to-value ratio of 80% at the time of purchase.





--------------------------------------------------------------------------------





Rating Methodology ................................................
For purposes of these investment guidelines, ratings are as determined by NRSROs
which have been included by the NAIC SVO in the list of Credit Rating Providers
whose ratings are accepted for the determination of equivalent NAIC SVO
designations under the FE rule. Securities with two NRSRO ratings will be deemed
to have the lower rating; securities with three NRSRO ratings will be deemed to
have the middle rating. Securities with more than three NRSRO ratings will be
deemed to have the rating assigned by the lower of the highest two rank- ordered
ratings. Structured securities subject to the financial modeling methodology
with NAIC designation assigned pursuant to SSAP 43R will be deemed to have a
rating equivalent to the next to lowest NRSRO rating associated with such NAIC
designation under the FE Rule. If a security (other than those identified under
(xiii) and (xiv) of the Asset Guidelines) is not rated by an NRSRO on the list
of Credit Rating Providers or listed with the NAIC SVO at the time of purchase,
Wilton Reassurance Company or its designee will apply to have such security
listed with the NAIC SVO prior to the end of the quarter in which such security
is purchased. Securities not rated by an NRSRO but filed and pending with the
SVO will be assigned a rating equivalent to the next to lowest NRSRO rating
associated with such NAIC designation under the FE Rule.
Other Investment Practices ......................................
Temporary Cash balances may be invested by the Investment Managers in a money
market instrument (A2/P2 or better, less than 390 days), in a client and NAIC
approved commingled 2A-7 Money Market Fund or in a commingled Stable Dollar NAV
Fund.
  
The Portfolio may purchase securities on a when-issued basis or for forward
delivery. The Portfolio must take physical delivery of these securities.
   
The Portfolio may enter into repurchase agreements collateralized 102% with
securities identified under (i) of the Asset Guidelines. The maximum term of
these agreements will be 90 days, and the collateral must be marked to market
daily.





--------------------------------------------------------------------------------







 
The Portfolio may enter into securities lending and reverse repurchase
agreements subject to the following conditions: 1) All transactions shall be
evidenced by a written PSA Global Master Repurchase Agreement or Bond Market
Association Master Repurchase Agreement, and a printed confirmation of each
trade must be received from the counterparty to each trade. 2) Transactions must
be collateralized by cash or eligible securities and the collateral must be
marked to market each business day and adjusted as needed during the term of the
loan to maintain collateralization. Transactions are required to maintain
minimum collateralization levels of no less than 95%. 3) Any transaction entered
into pursuant to this section may be terminated at a specified time or upon the
earlier demand of Wilton Reassurance Company. 4) Any cash received by the
Portfolio in a transaction may be invested in any eligible investment and in a
manner that recognizes the liquidity needs of the transaction or used by the
Portfolio for its general corporate purposes. 5) Securities lending and reverse
repurchase agreements are limited to a maximum exposure of 25% of market value.
 
Counterparty exposure to repurchase agreements, securities lending or reverse
repurchase agreements may not be increased if, when aggregated with all other
investment exposures to the same counterparty, such exposure exceeds the
following percentages:
Issuers rated Aa3/AA- and higher 3.0%
Issuers rated A1/A+ to A3/A- 2.5%
Issuers rated Baa1/BBB+ to Baa3/BBB- 2.0%
Issuers rated Ba1/BB+ and lower 1.0%





--------------------------------------------------------------------------------







   
Specific authority is required for use of any derivatives other than those used
solely for credit hedging or duration management purposes. The term
“derivatives” for this purpose will include any item appropriately reported in
schedule DB, derivative instruments, or schedule DC, insurance futures and
insurance futures options, of an insurer’s statutory financial statement, or
successor schedules, as provided under applicable annual statement instructions
or statutory accounting guidelines. Derivative instruments include, among other
things, options, warrants used in hedging transactions and not attached to
another financial instrument, caps, floors, collars, swaps, swaptions, forwards,
futures and any other agreements (in the nature of bilateral contracts, options,
or otherwise) or substantially similar instruments, or any series or combination
thereof, and any agreements (in the nature of bilateral contracts, options, or
otherwise).
Custodian ............................................................
As selected by the Wilton Reassurance Company. Custodian shall have and maintain
reasonable and customary standards of business practice including but not
limited to: controls, reconciliations of daily activity and cash, valuation and
automation.
Statutory Guidelines............................................................
 
Only investments permitted by the applicable insurance regulations (in effect at
the time of measurement) of the statutory domicile of the ceding company shall
be permitted. If there is a discrepancy between the above referenced guidelines
and such regulations, the more restrictive limits will apply.
Reporting Guidelines............................................................
Wilton Reassurance Company or its designated representatives will provide
Bankers Life and Casualty Company or its designated representatives with reports
and analyses by the 15th of each month demonstrating that the Portfolio complies
with these guidelines as of the end of the prior month. Such reports should
include current balances and detailed asset listings, including fair market
value and credit rating. Compliance with these guidelines will be determined by
statutory book value.





--------------------------------------------------------------------------------







Changes to
Guidelines............................................................
Wilton Reassurance Company shall have the right to revise these guidelines with
the prior written consent of Bankers Life and Casualty Company.







--------------------------------------------------------------------------------








EXHIBIT G-1


CHECKLIST FOR TRANSFERS OF ELIGIBLE DERIVATIVES TO CITIBANK, N.A. (“TRUSTEE”)
(Omitted)






--------------------------------------------------------------------------------








EXHIBIT G-2


CHECKLIST FOR TRANSFERS OF EQUITY INVESTMENTS TO CITIBANK, N.A. (“TRUSTEE”)
(Omitted)






--------------------------------------------------------------------------------








EXHIBIT G-3


CHECKLIST FOR TRANSFERS OF MORTGAGE LOANS TO CITIBANK, N.A. (“TRUSTEE”)


(Omitted)






--------------------------------------------------------------------------------








EXHIBIT G-4


CHECKLIST FOR TRANSFERS OF PRIVATE PLACEMENTS TO CITIBANK, N.A. (“TRUSTEE”)
(Omitted)




